Exhibit 10.2

GUARANTEE AND COLLATERAL AGREEMENT

made by

NBTY, INC.

and the other Grantors party hereto

in favor of

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

Dated as of November 3, 2006

 

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1. DEFINED TERMS

 

1

 

 

 

1.1

 

Definitions

 

1

1.2

 

Other Definitional Provisions

 

5

 

 

 

 

 

SECTION 2. GUARANTEE

 

5

 

 

 

2.1

 

Guarantee

 

5

2.2

 

Right of Contribution

 

6

2.3

 

No Subrogation

 

6

2.4

 

Amendments, etc. with respect to the Borrower Obligations

 

7

2.5

 

Guarantee Absolute, Irrevocable and Unconditional

 

7

2.6

 

Reinstatement

 

8

2.7

 

Payment

 

8

 

 

 

 

 

SECTION 3. GRANT OF SECURITY INTEREST

 

8

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

9

 

 

 

4.1

 

Representations in Credit Agreement

 

9

4.2

 

Title; No Other Liens

 

9

4.3

 

Perfected First Priority Lien

 

10

4.4

 

Chief Executive Office

 

10

4.5

 

Inventory and Equipment

 

10

4.6

 

Farm Products

 

10

4.7

 

Pledged Securities

 

10

4.8

 

Receivables

 

11

4.9

 

Intellectual Property

 

11

4.10

 

Deposit Accounts; Security Accounts; Commodity Accounts

 

11

4.11

 

Commercial Tort Claims

 

11

 

 

 

 

 

SECTION 5. COVENANTS

 

12

 

 

 

5.1

 

Covenants in Credit Agreement

 

12

5.2

 

Delivery of Instruments and Chattel Paper

 

12

5.3

 

Maintenance of Insurance

 

12

5.4

 

Payment of Obligations

 

12

5.5

 

Maintenance of Perfected Security Interest; Further Documentation

 

13

5.6

 

Changes in Jurisdiction of Organization, Locations, Name, etc

 

13

5.7

 

Notices

 

13

5.8

 

Pledged Securities

 

14

5.9

 

Receivables

 

15

5.10

 

Intellectual Property

 

15

5.11

 

Jurisdiction of Organization

 

16

5.12

 

Commercial Tort Claims

 

16

5.13

 

Additional Accounts

 

17

 

-i-


--------------------------------------------------------------------------------




 

 

Page

SECTION 6. REMEDIAL PROVISIONS

 

17

 

 

 

6.1

 

Certain Matters Relating to Receivables

 

17

6.2

 

Communications with Obligors; Grantors Remain Liable

 

17

6.3

 

Pledged Stock

 

18

6.4

 

Proceeds To Be Turned Over to Administrative Agent

 

19

6.5

 

Application of Proceeds

 

19

6.6

 

Code and Other Remedies

 

20

6.7

 

Private Sales

 

20

6.8

 

Deficiency

 

21

 

 

 

 

 

SECTION 7. THE ADMINISTRATIVE AGENT

 

21

 

 

 

7.1

 

Administrative Agent’s Appointment as Attorney-in-Fact, etc

 

21

7.2

 

Duty of Administrative Agent

 

23

7.3

 

Execution of Financing Statement

 

23

7.4

 

Authority of Administrative Agent

 

23

 

 

 

 

 

SECTION 8. MISCELLANEOUS

 

23

 

 

 

8.1

 

Amendments in Writing

 

23

8.2

 

Notices

 

24

8.3

 

No Waiver by Course of Conduct; Cumulative Remedies

 

24

8.4

 

Enforcement Expenses; Indemnification

 

24

8.5

 

Successors and Assigns

 

24

8.6

 

Set-Off

 

25

8.7

 

Counterparts

 

25

8.8

 

Severability

 

25

8.9

 

Section Headings

 

25

8.10

 

Integration

 

25

8.11

 

GOVERNING LAW

 

25

8.12

 

Submission to Jurisdiction; Waivers

 

25

8.13

 

Acknowledgements

 

26

8.14

 

WAIVER OF JURY TRIAL

 

26

8.15

 

Additional Grantors

 

26

8.16

 

Releases

 

27

 

 

 

 

 

 

-ii-


--------------------------------------------------------------------------------




 

SCHEDULES

 

 

 

 

 

Schedule 1

 

Notice Addresses of Guarantors

Schedule 2

 

Description of Pledged Securities

Schedule 3

 

Filings and Other Actions Required to Perfect Security Interests

Schedule 4

 

Jurisdictions of Organization; Identification Numbers and Locations of Chief
Executive Offices

Schedule 5

 

Locations of Inventory and Equipment

Schedule 6

 

Copyrights and Copyright Licenses; Patents and Patent Licenses; Trademark and
Trademark Licenses

Schedule 7

 

Existing Prior Liens

Schedule 8

 

Commercial Tort Claims

Schedule 9

 

Deposit Accounts; Securities Accounts; Commodities Accounts

 

 

 

ANNEXES

 

 

 

 

 

Annex 1

 

Form of Assumption Agreement

Annex 2

 

Issuer’s Acknowledgement

 

-iii-


--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of November 3, 2006, made by each
of the signatories hereto other than the Administrative Agent (together with any
other entity that may become a party hereto as a Grantor as provided herein, the
“Grantors”), in favor of JPMORGAN CHASE BANK, N.A. as Administrative Agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) from time to time party to the Credit Agreement,
dated as of November 3, 2006 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among NBTY, INC., a Delaware
corporation (the “Borrower”), Bank of America, N.A., BNP Paribas, Citibank,
N.A., and HSBC Bank USA, National Association, as Co-Syndication Agents (in such
capacity, collectively the “Co-Syndication Agents”), the Lenders and JPMORGAN
CHASE BANK, N.A. as Collateral Agent and as the Administrative Agent.

W I T N E S S E T H :

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor,

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Lenders;

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower under the Credit
Agreement, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Lenders as follows:


SECTION 1.  DEFINED TERMS


1.1        DEFINITIONS.  (A)  UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN
THE CREDIT AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN
THE CREDIT AGREEMENT, AND THE FOLLOWING TERMS WHICH ARE DEFINED IN THE UNIFORM
COMMERCIAL CODE IN EFFECT IN THE STATE OF NEW YORK ON THE DATE HEREOF ARE USED
HEREIN AS SO DEFINED:  ACCOUNT, CERTIFICATED SECURITY, CHATTEL PAPER, COMMERCIAL
TORT CLAIM, COMMODITY ACCOUNT, DOCUMENT, EQUIPMENT, FARM PRODUCT, GENERAL
INTANGIBLES, INSTRUMENT, INVENTORY, LETTER OF CREDIT RIGHT, PROCEEDS, SECURITIES
ACCOUNT AND SUPPORTING OBLIGATIONS.


(B)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:


--------------------------------------------------------------------------------




 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Loans, the Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of such Loans and Reimbursement Obligations and interest accruing at
the then applicable rate provided in the Credit Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to any Agent or any Lender (or, in the case of any Hedge Agreement or Cash
Management Obligations referred to below, any Affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents, any Letter
of Credit, any Hedge Agreement (including any guarantees of the Borrower of any
Hedge Agreements made by any Grantor) or Cash Management Obligation entered into
by the Borrower with any Lender (or any Affiliate of any Lender) or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by such Borrower pursuant to the terms of any of the
foregoing agreements).

“Cash Management Obligation”:  any obligation of the Borrower or any of its
Subsidiaries in respect of overdrafts and related liabilities owed to any Lender
(or any Affiliate of a Lender) that arise from treasury, depositary or cash
management services including in connection with any automated clearing house
transfers of funds or any similar transactions.

“Collateral”:  as defined in Section 3.

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Control Agreement”: shall mean an agreement in form and substance reasonably
acceptable to the Administrative Agent sufficient to establish the
Administrative Agent’s control (within the meaning of the applicable Uniform
Commercial Code as in effect in the applicable jurisdiction) over any applicable
Investment Property (including, without limitation, any Securities Account or
Commodities Account) or Deposit Account, for the benefit of the Administrative
Agent and the benefit of the Secured Parties.

“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Copyright Licenses”:  any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including,

2


--------------------------------------------------------------------------------




 

without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright, to the extent (after giving effect to
the provisions of 9-408(a) of the New York UCC and similar provisions of a
Uniform Commercial Code of any other applicable jurisdiction) the grant by such
Grantor of a security interest pursuant to this Agreement in its right, title
and interest in such Copyright License is not prohibited by such Copyright
License without the consent of any other party thereto, would not give any other
party to such Copyright License the right to terminate its obligations
thereunder, or is permitted with consent if all necessary consents to such grant
of a security interest have been obtained from the other parties thereto (it
being understood that the foregoing shall not be deemed to obligate such Grantor
to obtain such consents); provided that the foregoing limitation shall not
affect, limit, restrict or impair the grant by such Grantor of a security
interest pursuant to this Agreement in any money or other amounts due or to
become due under any such Copyright License.

“Deposit Account”:  the “deposit accounts” as such term is defined in
Section 9-102(a)(29) of the New York UCC listed on Schedule 9 hereto under the
heading “Deposit Accounts” or required to be disclosed to the Administrative
Agent pursuant to Section 5.13 hereof.

“Guarantor Obligation”:  with respect to any Guarantor, the collective reference
to (i) the Borrower Obligations and (ii) all obligations and liabilities of such
Guarantor which may arise under or in connection with this Agreement or any
other Loan Document to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by such Guarantor pursuant to the terms of this Agreement or
any other Loan Document).

“Guarantors”:  the collective reference to each Grantor other than the Borrower.

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries (other than the promissory note dated
May 12, 2003, evidencing the  loan made by the Borrower to Holland & Barrett
Europe Limited in the amount of ₤200,000,000 and any Refinancing Indebtedness in
respect thereof permitted by the Credit Agreement).

“Investment Property”: the collective reference to all “investment property” as
such term is defined in Section 9-102(a)(49) of the New York UCC (other than
Capital Stock of a Foreign Subsidiary which is not required to be pledged to the
Administrative Agent pursuant to the terms of this Agreement and the Credit
Agreement).

“Issuers”:  the collective reference to each issuer of any Pledged Security.

“material”: as the context may reasonably permit or require, material in
relation to the Borrower and its Subsidiaries, taken as a whole.

3


--------------------------------------------------------------------------------




 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Obligation”:  (i) in the case of the Borrower, its Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patent”:  (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

“Patent License”:  all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6, to the extent (after
giving effect to the provisions of 9-408(a) of the New York UCC and similar
provisions of a Uniform Commercial Code of any other applicable jurisdiction)
the grant by such Grantor of a security interest pursuant to this Agreement in
its right, title and interest in such Patent License is not prohibited by such
Patent License without the consent of any other party thereto, would not give
any other party to such Patent License the right to terminate its obligations
thereunder, or is permitted with consent if all necessary consents to such grant
of a security interest have been obtained from the other parties thereto (it
being understood that the foregoing shall not be deemed to obligate such Grantor
to obtain such consents); provided that the foregoing limitation shall not
affect, limit, restrict or impair the grant by such Grantor of a security
interest pursuant to this Agreement in any money or other amounts due or to
become due under any such Patent License.

“Pledged Note”:  all Intercompany Notes at any time issued to any Grantor and
all other promissory notes issued to or held by any Grantor (other than
promissory notes issued in connection with extensions of trade credit by any
Grantor in the ordinary course of business and other than the promissory note
dated May 12, 2003, evidencing the loan made by the Borrower to Holland &
Barrett Europe Limited in the amount of ₤200,000,000 and any Refinancing
Indebtedness in respect thereof permitted by the Credit Agreement.).

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”:  the shares of Capital Stock listed on Schedule 2 together with
any other shares, stock certificates, options or rights of any nature whatsoever
pledged pursuant to subsection 7.9 of the Credit Agreement.

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Secured Parties”:  as defined in Section 2.1

4


--------------------------------------------------------------------------------




 

“Securities Act”:  the Securities Act of 1933, as amended.

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

“Trademark License”:  any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6, to the extent (after
giving effect to the provisions of 9-408(a) of the New York UCC and similar
provisions of a Uniform Commercial Code of any other applicable jurisdiction)
the grant by such Grantor of a security interest pursuant to this Agreement in
its right, title and interest in such Trademark License is not prohibited by
such Trademark License without the consent of any other party thereto, would not
give any other party to such Trademark License the right to terminate its
obligations thereunder, or is permitted with consent if all necessary consents
to such grant of a security interest have been obtained from the other parties
thereto (it being understood that the foregoing shall not be deemed to obligate
such Grantor to obtain such consents); provided that the foregoing limitation
shall not affect, limit, restrict or impair the grant by such Grantor of a
security interest pursuant to this Agreement in any money or other amounts due
or to become due under any such Trademark License.

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state.


OTHER DEFINITIONAL PROVISIONS.  (A)  THE WORDS “HEREOF,” “HEREIN,” “HERETO” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT, AND SECTION AND SCHEDULE REFERENCES ARE TO THIS AGREEMENT UNLESS
OTHERWISE SPECIFIED.


(B)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


(C)           WHERE THE CONTEXT REQUIRES, TERMS RELATING TO THE COLLATERAL OR
ANY PART THEREOF, WHEN USED IN RELATION TO A GRANTOR, SHALL REFER TO SUCH
GRANTOR’S COLLATERAL OR THE RELEVANT PART THEREOF.


SECTION 2.  GUARANTEE


2.1        GUARANTEE.  (A)  EACH OF THE GUARANTORS HEREBY, JOINTLY AND
SEVERALLY, ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY, GUARANTEES TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS AND, IN THE CASE OF ANY
HEDGE AGREEMENT OR CASH MANAGEMENT OBLIGATIONS, BETWEEN THE BORROWER AND ANY
AFFILIATE OF A LENDER, SUCH AFFILIATE OF A LENDER AND ANY PERSON THAT WAS A
LENDER OR AN AFFILIATE OF A LENDER AT THE TIME IT ENTERED INTO A HEDGE AGREEMENT
OR A CASH MANAGEMENT OBLIGATION (ANY SUCH PERSON, LENDER OR AFFILIATE OF A
LENDER, TOGETHER WITH THE AGENTS AND THE LENDERS, THE “SECURED PARTIES”) AND
THEIR

5


--------------------------------------------------------------------------------





 


RESPECTIVE SUCCESSORS, INDORSEES, TRANSFEREES AND ASSIGNS, THE PROMPT AND
COMPLETE PAYMENT AND PERFORMANCE WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE) OF THE BORROWER OBLIGATIONS.


(B)           ANYTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM LIABILITY OF EACH GUARANTOR HEREUNDER AND UNDER THE
OTHER LOAN DOCUMENTS SHALL IN NO EVENT EXCEED THE AMOUNT WHICH CAN BE GUARANTEED
BY SUCH GUARANTOR UNDER APPLICABLE FEDERAL AND STATE LAWS RELATING TO THE
INSOLVENCY OF DEBTORS (AFTER GIVING EFFECT TO THE RIGHT OF CONTRIBUTION
ESTABLISHED IN SECTION 2.2).


(C)           EACH GUARANTOR AGREES THAT THE BORROWER OBLIGATIONS MAY AT ANY
TIME AND FROM TIME TO TIME EXCEED THE AMOUNT OF THE LIABILITY OF SUCH GUARANTOR
HEREUNDER WITHOUT IMPAIRING THE GUARANTEE CONTAINED IN THIS SECTION 2 OR
AFFECTING THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY HEREUNDER.


(D)           SUBJECT TO REINSTATEMENT AS PROVIDED IN SECTION 2.6, THE GUARANTEE
CONTAINED IN THIS SECTION 2 SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL ALL THE
BORROWER OBLIGATIONS AND THE OBLIGATIONS OF EACH GUARANTOR UNDER THE GUARANTEE
CONTAINED IN THIS SECTION 2 SHALL HAVE BEEN SATISFIED BY PAYMENT IN FULL, NO
LETTER OF CREDIT SHALL BE OUTSTANDING AND THE COMMITMENTS SHALL BE TERMINATED,
NOTWITHSTANDING THAT FROM TIME TO TIME DURING THE TERM OF THE CREDIT AGREEMENT
THE BORROWER MAY BE FREE FROM THE BORROWER OBLIGATIONS.


(E)           NO PAYMENT MADE BY THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER
GUARANTOR OR ANY OTHER PERSON OR RECEIVED OR COLLECTED BY THE ADMINISTRATIVE
AGENT OR ANY OTHER SECURED PARTY FROM THE BORROWER, ANY OF THE GUARANTORS, ANY
OTHER GUARANTOR OR ANY OTHER PERSON BY VIRTUE OF ANY ACTION OR PROCEEDING OR ANY
SET-OFF OR APPROPRIATION OR APPLICATION AT ANY TIME OR FROM TIME TO TIME IN
REDUCTION OF OR IN PAYMENT OF THE BORROWER OBLIGATIONS SHALL BE DEEMED TO
MODIFY, REDUCE, RELEASE OR OTHERWISE AFFECT THE LIABILITY OF ANY GUARANTOR
HEREUNDER WHICH SHALL, NOTWITHSTANDING ANY SUCH PAYMENT (OTHER THAN ANY PAYMENT
MADE BY SUCH GUARANTOR IN RESPECT OF THE BORROWER OBLIGATIONS OR ANY PAYMENT
RECEIVED OR COLLECTED FROM SUCH GUARANTOR IN RESPECT OF THE BORROWER
OBLIGATIONS), REMAIN LIABLE FOR THE BORROWER OBLIGATIONS UP TO THE MAXIMUM
LIABILITY OF SUCH GUARANTOR HEREUNDER UNTIL (SUBJECT TO REINSTATEMENT AS
PROVIDED IN SECTION 2.6) ALL BORROWER OBLIGATIONS ARE PAID IN FULL, NO LETTER OF
CREDIT SHALL BE OUTSTANDING AND THE COMMITMENTS ARE TERMINATED.


2.2        RIGHT OF CONTRIBUTION.  EACH GUARANTOR HEREBY AGREES THAT TO THE
EXTENT THAT A GUARANTOR SHALL HAVE PAID MORE THAN ITS PROPORTIONATE SHARE OF ANY
PAYMENT MADE HEREUNDER, SUCH GUARANTOR SHALL BE ENTITLED TO SEEK AND RECEIVE
CONTRIBUTION FROM AND AGAINST ANY OTHER GUARANTOR HEREUNDER WHICH HAS NOT PAID
ITS PROPORTIONATE SHARE OF SUCH PAYMENT.  EACH GUARANTOR’S RIGHT OF CONTRIBUTION
SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 2.3.  THE PROVISIONS OF
THIS SECTION 2.2 SHALL IN NO RESPECT LIMIT THE OBLIGATIONS AND LIABILITIES OF
ANY GUARANTOR TO THE SECURED PARTIES, AND EACH GUARANTOR SHALL REMAIN LIABLE TO
THE SECURED PARTIES FOR THE FULL AMOUNT GUARANTEED BY SUCH GUARANTOR HEREUNDER.


2.3        NO SUBROGATION.  NOTWITHSTANDING ANY PAYMENT MADE BY ANY GUARANTOR
HEREUNDER OR ANY SET-OFF OR APPLICATION OF FUNDS OF ANY GUARANTOR BY ANY SECURED
PARTY, NO GUARANTOR SHALL BE ENTITLED TO BE SUBROGATED TO ANY OF THE RIGHTS OF
ANY SECURED PARTY AGAINST THE BORROWER OR ANY OTHER GUARANTOR OR ANY COLLATERAL
SECURITY OR GUARANTEE OR RIGHT OF OFFSET HELD BY THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY FOR THE PAYMENT OF THE BORROWER OBLIGATIONS, NOR SHALL ANY
GUARANTOR SEEK OR BE ENTITLED TO SEEK ANY CONTRIBUTION OR REIMBURSEMENT FROM THE
BORROWER OR ANY OTHER GUARANTOR IN RESPECT OF PAYMENTS

6


--------------------------------------------------------------------------------





 


MADE BY SUCH GUARANTOR HEREUNDER, UNTIL ALL BORROWER OBLIGATIONS ARE PAID IN
FULL, NO LETTER OF CREDIT SHALL BE OUTSTANDING AND THE COMMITMENTS ARE
TERMINATED.  IF ANY AMOUNT SHALL BE PAID TO ANY GUARANTOR ON ACCOUNT OF SUCH
SUBROGATION RIGHTS AT ANY TIME WHEN ALL OF THE BORROWER OBLIGATIONS SHALL NOT
HAVE BEEN PAID IN FULL, SUCH AMOUNT SHALL BE HELD BY SUCH GUARANTOR IN TRUST FOR
THE SECURED PARTIES, SEGREGATED FROM OTHER FUNDS OF SUCH GUARANTOR, AND SHALL,
FORTHWITH UPON RECEIPT BY SUCH GUARANTOR, BE TURNED OVER TO THE ADMINISTRATIVE
AGENT IN THE EXACT FORM RECEIVED BY SUCH GUARANTOR (DULY INDORSED BY SUCH
GUARANTOR TO THE ADMINISTRATIVE AGENT, IF REQUIRED), TO BE APPLIED AGAINST THE
BORROWER OBLIGATIONS, WHETHER MATURED OR UNMATURED, AS PROVIDED BY SECTION 6.5
HEREOF.


2.4        AMENDMENTS, ETC. WITH RESPECT TO THE BORROWER OBLIGATIONS.  EACH
GUARANTOR SHALL REMAIN OBLIGATED HEREUNDER NOTWITHSTANDING THAT, WITHOUT ANY
RESERVATION OF RIGHTS AGAINST ANY GUARANTOR AND WITHOUT NOTICE TO OR FURTHER
ASSENT BY ANY GUARANTOR, ANY DEMAND FOR PAYMENT OF ANY OF THE BORROWER
OBLIGATIONS MADE BY ANY SECURED PARTY MAY BE RESCINDED BY THE ADMINISTRATIVE
AGENT OR SUCH SECURED PARTY AND ANY OF THE BORROWER OBLIGATIONS CONTINUED, AND
THE BORROWER OBLIGATIONS, OR THE LIABILITY OF ANY OTHER PERSON UPON OR FOR ANY
PART THEREOF, OR ANY COLLATERAL SECURITY OR GUARANTEE THEREFOR OR RIGHT OF
OFFSET WITH RESPECT THERETO, MAY, FROM TIME TO TIME, IN WHOLE OR IN PART, BE
RENEWED, EXTENDED, AMENDED, MODIFIED, ACCELERATED, COMPROMISED, WAIVED,
SURRENDERED OR RELEASED BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY,
AND THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS
EXECUTED AND DELIVERED IN CONNECTION THEREWITH MAY BE AMENDED, MODIFIED,
SUPPLEMENTED OR TERMINATED, IN WHOLE OR IN PART, AS THE ADMINISTRATIVE AGENT (OR
THE MAJORITY LENDERS OR ALL LENDERS, AS THE CASE MAY BE) MAY DEEM ADVISABLE FROM
TIME TO TIME, AND ANY COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET AT ANY
TIME HELD BY THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY FOR THE PAYMENT
OF THE BORROWER OBLIGATIONS MAY BE SOLD, EXCHANGED, WAIVED, SURRENDERED OR
RELEASED.  NEITHER THE ADMINISTRATIVE AGENT NOR ANY OTHER SECURED PARTY SHALL
HAVE ANY OBLIGATION TO PROTECT, SECURE, PERFECT OR INSURE ANY LIEN AT ANY TIME
HELD BY IT AS SECURITY FOR THE BORROWER OBLIGATIONS OR FOR THE GUARANTEE
CONTAINED IN THIS SECTION 2 OR ANY PROPERTY SUBJECT THERETO.


2.5        GUARANTEE ABSOLUTE, IRREVOCABLE AND UNCONDITIONAL.  EACH GUARANTOR
WAIVES ANY AND ALL NOTICE OF THE CREATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY
OF THE BORROWER OBLIGATIONS AND NOTICE OF OR PROOF OF RELIANCE ANY SECURED PARTY
UPON THE GUARANTEE CONTAINED IN THIS SECTION 2 OR ACCEPTANCE OF THE GUARANTEE
CONTAINED IN THIS SECTION 2; THE BORROWER OBLIGATIONS, AND ANY OF THEM, SHALL
CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED OR INCURRED, OR RENEWED,
EXTENDED, AMENDED OR WAIVED, IN RELIANCE UPON THE GUARANTEE CONTAINED IN THIS
SECTION 2; AND ALL DEALINGS BETWEEN THE BORROWER AND ANY OF THE GUARANTORS, ON
THE ONE HAND, AND THE SECURED PARTIES, ON THE OTHER HAND, LIKEWISE SHALL BE
CONCLUSIVELY PRESUMED TO HAVE BEEN HAD OR CONSUMMATED IN RELIANCE UPON THE
GUARANTEE CONTAINED IN THIS SECTION 2.  EACH GUARANTOR WAIVES DILIGENCE,
PRESENTMENT, PROTEST, DEMAND FOR PAYMENT AND NOTICE OF DEFAULT OR NONPAYMENT TO
OR UPON THE BORROWER OR ANY OF THE GUARANTORS WITH RESPECT TO THE BORROWER
OBLIGATIONS.  EACH GUARANTOR UNDERSTANDS AND AGREES THAT THE GUARANTEE CONTAINED
IN THIS SECTION 2 SHALL BE CONSTRUED AS A CONTINUING, ABSOLUTE, IRREVOCABLE AND
UNCONDITIONAL GUARANTEE OF PAYMENT WITHOUT REGARD TO (A) THE VALIDITY OR
ENFORCEABILITY OF THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY OF THE
BORROWER OBLIGATIONS OR ANY OTHER COLLATERAL SECURITY THEREFOR OR GUARANTEE OR
RIGHT OF OFFSET WITH RESPECT THERETO AT ANY TIME OR FROM TIME TO TIME HELD BY
ANY SECURED PARTY, (B) ANY DEFENSE, SET-OFF OR COUNTERCLAIM (OTHER THAN A
DEFENSE OF PAYMENT OR PERFORMANCE) WHICH MAY AT ANY TIME BE AVAILABLE TO OR BE
ASSERTED BY THE BORROWER OR ANY OTHER PERSON AGAINST ANY SECURED PARTY, OR (C)
ANY OTHER CIRCUMSTANCE WHATSOEVER (WITH OR WITHOUT NOTICE TO OR KNOWLEDGE OF THE
BORROWER OR SUCH GUARANTOR) WHICH CONSTITUTES, OR MIGHT BE CONSTRUED TO
CONSTITUTE, AN EQUITABLE OR LEGAL DISCHARGE OF THE BORROWER FOR THE BORROWER
OBLIGATIONS, OR OF SUCH GUARANTOR UNDER THE GUARANTEE CONTAINED IN THIS SECTION
2, IN BANKRUPTCY OR IN ANY OTHER INSTANCE

7


--------------------------------------------------------------------------------





 


(OTHER THAN PAYMENT OR PERFORMANCE IN FULL).  WHEN MAKING ANY DEMAND HEREUNDER
OR OTHERWISE PURSUING ITS RIGHTS AND REMEDIES HEREUNDER AGAINST ANY GUARANTOR,
THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY, BUT SHALL BE UNDER NO
OBLIGATION TO, MAKE A SIMILAR DEMAND ON OR OTHERWISE PURSUE SUCH RIGHTS AND
REMEDIES AS IT MAY HAVE AGAINST THE BORROWER, ANY OTHER GUARANTOR OR ANY OTHER
PERSON OR AGAINST ANY COLLATERAL SECURITY OR GUARANTEE FOR THE BORROWER
OBLIGATIONS OR ANY RIGHT OF OFFSET WITH RESPECT THERETO, AND ANY FAILURE BY THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO MAKE ANY SUCH DEMAND, TO
PURSUE SUCH OTHER RIGHTS OR REMEDIES OR TO COLLECT ANY PAYMENTS FROM THE
BORROWER, ANY OTHER GUARANTOR OR ANY OTHER PERSON OR TO REALIZE UPON ANY SUCH
COLLATERAL SECURITY OR GUARANTEE OR TO EXERCISE ANY SUCH RIGHT OF OFFSET, OR ANY
RELEASE OF THE BORROWER, ANY OTHER GUARANTOR OR ANY OTHER PERSON OR ANY SUCH
COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET, SHALL NOT RELIEVE ANY
GUARANTOR OF ANY OBLIGATION OR LIABILITY HEREUNDER, AND SHALL NOT IMPAIR OR
AFFECT THE RIGHTS AND REMEDIES, WHETHER EXPRESS, IMPLIED OR AVAILABLE AS A
MATTER OF LAW, OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY AGAINST
ANY GUARANTOR.  FOR THE PURPOSES HEREOF “DEMAND” SHALL INCLUDE THE COMMENCEMENT
AND CONTINUANCE OF ANY LEGAL PROCEEDINGS.


2.6        REINSTATEMENT.  THE GUARANTEE CONTAINED IN THIS SECTION 2 SHALL
CONTINUE TO BE EFFECTIVE, OR BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME
PAYMENT, OR ANY PART THEREOF, OF ANY OF THE BORROWER OBLIGATIONS IS RESCINDED OR
MUST OTHERWISE BE RESTORED OR RETURNED BY THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION, LIQUIDATION OR
REORGANIZATION OF THE BORROWER OR ANY GUARANTOR, OR UPON OR AS A RESULT OF THE
APPOINTMENT OF A RECEIVER, INTERVENOR OR CONSERVATOR OF, OR TRUSTEE OR SIMILAR
OFFICER FOR, THE BORROWER OR ANY GUARANTOR OR ANY SUBSTANTIAL PART OF ITS
PROPERTY, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENTS HAD NOT BEEN MADE.


2.7        PAYMENT.  EACH GUARANTOR HEREBY GUARANTEES THAT PAYMENTS HEREUNDER
WILL BE PAID TO THE ADMINISTRATIVE AGENT WITHOUT SET-OFF OR COUNTERCLAIM IN
DOLLARS PURSUANT TO THE CREDIT AGREEMENT AT THE RELEVANT PAYMENT OFFICE
SPECIFIED IN THE CREDIT AGREEMENT.


SECTION 3.  GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, for the
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a)           all Accounts;

(b)           all Chattel Paper;

(c)           all Commercial Tort Claims, in which any Grantor has rights, in
excess of $1,000,000, including all Commercial Tort Claims listed on Schedule 8
hereto (as such Schedule may be amended and/or supplemented from time to time);

(d)           all Deposit Accounts;

(e)           all Documents;

8


--------------------------------------------------------------------------------




 

(f)            all Equipment;

(g)           all General Intangibles;

(h)           all Instruments;

(i)            all Intellectual Property;

(j)            all Inventory;

(k)           all Investment Property;

(l)            all Letter of Credit Rights;

(m)          all Pledged Securities;

(n)           all books and records pertaining to the Collateral;

(o)           to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.


SECTION 4.  REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into the Credit Agreement and to
induce the Lenders and the other Secured Parties to make their respective
extensions of credit to the Borrower thereunder, each Grantor hereby represents
and warrants to the Administrative Agent and each Lender that:


4.1        REPRESENTATIONS IN CREDIT AGREEMENT.  IN THE CASE OF EACH GUARANTOR,
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 5 OF THE CREDIT
AGREEMENT AS THEY RELATE TO SUCH GUARANTOR OR TO THE LOAN DOCUMENTS TO WHICH
SUCH GUARANTOR IS A PARTY, EACH OF WHICH IS HEREBY INCORPORATED HEREIN BY
REFERENCE, ARE TRUE AND CORRECT, AND EACH AGENT AND EACH LENDER SHALL BE
ENTITLED TO RELY ON EACH OF THEM AS IF THEY WERE FULLY SET FORTH HEREIN;
PROVIDED THAT EACH REFERENCE IN EACH SUCH REPRESENTATION AND WARRANTY TO THE
BORROWER’S KNOWLEDGE SHALL, FOR THE PURPOSES OF THIS SECTION 4.1, BE DEEMED TO
BE A REFERENCE TO SUCH GUARANTOR’S KNOWLEDGE.


4.2        TITLE; NO OTHER LIENS.  EXCEPT FOR THE SECURITY INTEREST GRANTED TO
THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES PURSUANT TO THIS
AGREEMENT AND THE OTHER LIENS PERMITTED TO EXIST ON THE COLLATERAL BY THE CREDIT
AGREEMENT, SUCH GRANTOR OWNS EACH ITEM OF THE COLLATERAL FREE AND CLEAR OF ANY
AND ALL LIENS OR CLAIMS OF OTHERS.  NO FINANCING STATEMENT OR OTHER PUBLIC
NOTICE WITH RESPECT TO ALL OR ANY PART OF THE COLLATERAL IS ON FILE OR OF RECORD
IN ANY PUBLIC OFFICE, EXCEPT (A) SUCH AS HAVE BEEN FILED IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS
AGREEMENT, (B) AS ARE PERMITTED BY THE CREDIT AGREEMENT, (C) AS FILED IN FAVOR
OF THE ADMINISTRATIVE AGENT PURSUANT TO THE EXISTING CREDIT AGREEMENT FOR THE
RATABLE BENEFIT OF THE LENDERS (AND CERTAIN OF THEIR AFFILIATES) THEREUNDER (AND
ARRANGEMENTS FOR THE RELEASE OF WHICH HAVE BEEN MADE TO THE SATISFACTION OF THE
ADMINISTRATIVE AGENT), OR (D) AS PREVIOUSLY IDENTIFIED IN WRITING TO THE
ADMINISTRATIVE

9


--------------------------------------------------------------------------------





 


AGENT, ARRANGEMENTS FOR THE RELEASE OF WHICH SATISFACTORY TO THE ADMINISTRATIVE
AGENT HAVE BEEN MADE.


4.3        PERFECTED FIRST PRIORITY LIEN.  THE SECURITY INTERESTS GRANTED
PURSUANT TO THIS AGREEMENT (A) UPON COMPLETION OF THE FILINGS AND OTHER ACTIONS
SPECIFIED ON SCHEDULE 3 (WHICH, IN THE CASE OF ALL FILINGS AND OTHER DOCUMENTS
REFERRED TO ON SAID SCHEDULE, HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT IN
COMPLETED AND (TO THE EXTENT REQUIRED) DULY EXECUTED FORM) WILL CONSTITUTE VALID
PERFECTED SECURITY INTERESTS IN ALL OF THE COLLATERAL IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR ITS BENEFIT AND THE BENEFIT OF THE SECURED PARTIES, AS
COLLATERAL SECURITY FOR SUCH GRANTOR’S OBLIGATIONS, ENFORCEABLE IN ACCORDANCE
WITH THE TERMS HEREOF AGAINST ALL CREDITORS OF SUCH GRANTOR AND ANY PERSONS
PURPORTING TO PURCHASE ANY COLLATERAL FROM SUCH GRANTOR AND (B) ARE PRIOR TO ALL
OTHER LIENS ON THE COLLATERAL IN EXISTENCE ON THE DATE HEREOF EXCEPT FOR (I)
UNRECORDED LIENS PERMITTED BY THE CREDIT AGREEMENT WHICH HAVE PRIORITY OVER THE
LIENS ON THE COLLATERAL BY OPERATION OF LAW, (II) LIENS DESCRIBED ON SCHEDULE 7,
AND (II) LIENS PREVIOUSLY IDENTIFIED IN WRITING TO THE ADMINISTRATIVE AGENT,
ARRANGEMENTS FOR THE RELEASE OF WHICH SATISFACTORY TO THE ADMINISTRATIVE AGENT
HAVE BEEN MADE, AND EXCEPT TO THE EXTENT THAT FILINGS OUTSIDE THE UNITED STATES
MIGHT BE REQUIRED TO PERFECT SUCH SECURITY INTEREST IN NON-U.S. INTELLECTUAL
PROPERTY.


4.4        CHIEF EXECUTIVE OFFICE.  ON THE DATE HEREOF, SUCH GRANTOR’S
JURISDICTION OF ORGANIZATION, IDENTIFICATION NUMBER FROM SUCH JURISDICTION OF
ORGANIZATION (IF ANY) AND THE LOCATION OF SUCH GRANTOR’S CHIEF EXECUTIVE OFFICE
OR PRINCIPAL PLACE OF BUSINESS ARE SPECIFIED ON SCHEDULE 4.


4.5        INVENTORY AND EQUIPMENT.  ON THE DATE HEREOF, THE INVENTORY AND THE
EQUIPMENT (OTHER THAN MOBILE GOODS) ARE KEPT AT THE LOCATIONS LISTED ON SCHEDULE
5.


4.6        FARM PRODUCTS.  NONE OF THE COLLATERAL CONSTITUTES, OR IS THE
PROCEEDS OF, FARM PRODUCTS.


4.7        PLEDGED SECURITIES.  (A)  THE SHARES OF PLEDGED STOCK PLEDGED BY SUCH
GRANTOR HEREUNDER CONSTITUTE ALL THE ISSUED AND OUTSTANDING SHARES OF ALL
CLASSES OF THE CAPITAL STOCK OF EACH ISSUER OWNED BY SUCH GRANTOR, EXCEPT THAT
THE SHARES OF PLEDGED STOCK OF ANY ISSUER WHICH IS A FOREIGN SUBSIDIARY
CONSTITUTE NO MORE THAN 65% OF ALL THE ISSUED AND OUTSTANDING CAPITAL STOCK OF
SUCH ISSUER AND NO SHARES OF ANY ISSUER THAT ARE OWNED BY A FOREIGN SUBSIDIARY
SHALL CONSTITUTE PLEDGED STOCK.


(B)           ALL THE SHARES OF THE PLEDGED STOCK HAVE BEEN DULY AND VALIDLY
ISSUED AND, TO THE EXTENT THE SAME ARE SHARES OF CAPITAL STOCK OF A CORPORATION,
ARE FULLY PAID AND NONASSESSABLE.


(C)           EACH OF THE PLEDGED NOTES THAT IS AN INTERCOMPANY NOTE CONSTITUTES
THE LEGAL, VALID AND BINDING OBLIGATION OF THE OBLIGOR WITH RESPECT THERETO,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECTS OF BANKRUPTCY,
INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE
PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND AN
IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.  NO OBLIGOR WITH RESPECT TO ANY
SUCH PLEDGED NOTE HAS ANY DEFENSE OR COUNTERCLAIM WITH RESPECT TO SUCH PLEDGED
NOTE OR ANY PAYMENT THEREUNDER.  ALL PLEDGED NOTES WITH A PRINCIPAL AMOUNT IN
EXCESS OF $100,000 ARE LISTED ON SCHEDULE 2.

10


--------------------------------------------------------------------------------




 


(D)           SUCH GRANTOR IS THE RECORD AND BENEFICIAL OWNER OF, AND HAS GOOD
AND MARKETABLE TITLE TO, THE PLEDGED SECURITIES PLEDGED BY IT HEREUNDER, FREE OF
ANY AND ALL LIENS OR OPTIONS IN FAVOR OF, OR CLAIMS OF, ANY OTHER PERSON, EXCEPT
THE SECURITY INTEREST CREATED BY THIS AGREEMENT.


4.8        RECEIVABLES.  (A)  NO AMOUNT PAYABLE TO SUCH GRANTOR UNDER OR IN
CONNECTION WITH ANY MATERIAL RECEIVABLE IS EVIDENCED BY ANY INSTRUMENT OR
CHATTEL PAPER WHICH HAS NOT BEEN DELIVERED TO THE ADMINISTRATIVE AGENT.


(B)           RECEIVABLES IN RESPECT OF WHICH A GOVERNMENTAL AUTHORITY IS THE
OBLIGOR DO NOT CONSTITUTE MORE THAN 5%, IN FACE AMOUNT, OF ALL RECEIVABLES.


(C)           THE AMOUNTS REPRESENTED BY SUCH GRANTOR TO THE LENDERS FROM TIME
TO TIME AS OWING TO SUCH GRANTOR IN RESPECT OF THE RECEIVABLES WILL AT SUCH
TIMES BE ACCURATE IN ALL MATERIAL RESPECTS.


4.9        INTELLECTUAL PROPERTY.  (A)  SCHEDULE 6 LISTS ALL MATERIAL
INTELLECTUAL PROPERTY OWNED BY SUCH GRANTOR IN ITS OWN NAME ON THE DATE HEREOF
AND ALL APPLICATIONS TO REGISTER ANY SUCH INTELLECTUAL PROPERTY.


(B)           ON THE DATE HEREOF, ALL MATERIAL INTELLECTUAL PROPERTY, AND TO THE
BEST OF GRANTOR’S KNOWLEDGE, ALL OTHER INTELLECTUAL PROPERTY, IS VALID,
SUBSISTING, UNEXPIRED AND ENFORCEABLE, HAS NOT BEEN ABANDONED AND DOES NOT
INFRINGE THE INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.


(C)           EXCEPT AS SET FORTH IN SCHEDULE 6, ON THE DATE HEREOF, NONE OF THE
MATERIAL INTELLECTUAL PROPERTY, AND TO THE BEST OF GRANTOR’S KNOWLEDGE, NONE OF
THE OTHER INTELLECTUAL PROPERTY, IS THE SUBJECT OF ANY LICENSING OR FRANCHISE
AGREEMENT PURSUANT TO WHICH SUCH GRANTOR IS THE LICENSOR OR FRANCHISOR.


(D)           NO HOLDING, DECISION OR JUDGMENT HAS BEEN RENDERED BY ANY
GOVERNMENTAL AUTHORITY WHICH WOULD LIMIT, CANCEL OR QUESTION THE VALIDITY OF, OR
SUCH GRANTOR’S RIGHTS IN, ANY INTELLECTUAL PROPERTY IN ANY RESPECT THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(E)           NO ACTION OR PROCEEDING IS PENDING, OR, TO THE KNOWLEDGE OF SUCH
GRANTOR, THREATENED, ON THE DATE HEREOF (I) SEEKING TO LIMIT, CANCEL OR QUESTION
THE VALIDITY OF ANY MATERIAL INTELLECTUAL PROPERTY OR SUCH GRANTOR’S OWNERSHIP
THEREIN, OR TO THE BEST OF GRANTOR’S KNOWLEDGE, ANY OTHER INTELLECTUAL PROPERTY
OR SUCH GRANTOR’S OWNERSHIP INTEREST THEREIN, OR (II) WHICH, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


4.10      DEPOSIT ACCOUNTS; SECURITY ACCOUNTS; COMMODITY ACCOUNTS.  SCHEDULE 9
LISTS ALL (I) DEPOSIT ACCOUNTS THAT ARE OWNED BY SUCH GRANTOR IN ITS OWN NAME ON
THE DATE HEREOF (AS SUCH TERM IS DEFINED IN SECTION 9-102(A)(29) OF THE NEW YORK
UCC) (A) THAT HAVE HAD AN AVERAGE DAILY BALANCE IN EXCESS OF $500,000, OR SUCH
OTHER AMOUNT TO BE AGREED BY THE BORROWER AND THE ADMINISTRATIVE AGENT, FOR
TWELVE MONTHS PRIOR TO THE DATE HEREOF AND (B) IN WHICH THE AMOUNTS HELD THEREIN
ARE NOT TRANSFERRED TO ANOTHER DEPOSIT ACCOUNT LISTED ON SCHEDULE 9 AT THE END
OF EACH BUSINESS DAY AND (II) ALL SECURITIES ACCOUNTS OR COMMODITIES ACCOUNTS
MAINTAINED BY SUCH GRANTOR.


4.11      COMMERCIAL TORT CLAIMS.  SCHEDULE 8 LISTS ALL COMMERCIAL TORT CLAIMS
IN WHICH ANY GRANTOR HAS ANY RIGHTS IN EXCESS OF $1,000,000.

11


--------------------------------------------------------------------------------



SECTION 5.  COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full, no Letter of Credit shall be
outstanding and the Commitments shall have terminated:


5.1        COVENANTS IN CREDIT AGREEMENT.  IN THE CASE OF EACH GUARANTOR, SUCH
GUARANTOR SHALL COMPLY WITH AND PERFORM EACH COVENANT SET FORTH IN THE CREDIT
AGREEMENT APPLICABLE THERETO AS IF SUCH GUARANTOR WERE A PARTY TO THE CREDIT
AGREEMENT.


5.2        DELIVERY OF INSTRUMENTS AND CHATTEL PAPER.  IF ANY AMOUNT PAYABLE
UNDER OR IN CONNECTION WITH ANY OF THE COLLATERAL IN EXCESS OF $1,000,000 SHALL
BE OR BECOME EVIDENCED BY ANY INSTRUMENT, CERTIFICATED SECURITY OR CHATTEL
PAPER, SUCH INSTRUMENT, CERTIFICATED SECURITY (UNLESS SUCH CERTIFICATED SECURITY
IS IN A SECURITIES ACCOUNT SUBJECT TO A CONTROL AGREEMENT) OR CHATTEL PAPER
SHALL BE IMMEDIATELY DELIVERED TO THE ADMINISTRATIVE AGENT, DULY INDORSED IN A
MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT, TO BE HELD AS COLLATERAL
PURSUANT TO THIS AGREEMENT.


5.3        MAINTENANCE OF INSURANCE.  (A)  SUCH GRANTOR WILL MAINTAIN, WITH
FINANCIALLY SOUND AND REPUTABLE COMPANIES, INSURANCE POLICIES (I) INSURING THE
INVENTORY, EQUIPMENT AND VEHICLES AGAINST LOSS BY FIRE, EXPLOSION, THEFT AND
SUCH OTHER CASUALTIES AS MAY BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND (II) INSURING SUCH GRANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS
AGAINST LIABILITY FOR PERSONAL INJURY AND PROPERTY DAMAGE RELATING TO SUCH
INVENTORY, EQUIPMENT AND VEHICLES, SUCH POLICIES TO BE IN SUCH FORM AND AMOUNTS
AND HAVING SUCH COVERAGE AS MAY BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE LENDERS.


(B)           ALL SUCH INSURANCE SHALL (I) PROVIDE THAT NO CANCELLATION,
MATERIAL REDUCTION IN AMOUNT OR MATERIAL CHANGE IN COVERAGE THEREOF SHALL BE
EFFECTIVE UNTIL AT LEAST 30 DAYS AFTER RECEIPT BY THE ADMINISTRATIVE AGENT OF
WRITTEN NOTICE THEREOF, (II) NAME THE ADMINISTRATIVE AGENT AS INSURED PARTY OR
ADDITIONAL LOSS PAYEE, (III) IF REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT, INCLUDE A BREACH OF WARRANTY CLAUSE AND (IV) BE REASONABLY SATISFACTORY
IN ALL OTHER RESPECTS TO THE ADMINISTRATIVE AGENT.


(C)           THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND THE
LENDERS A REPORT OF A REPUTABLE INSURANCE BROKER WITH RESPECT TO SUCH INSURANCE
DURING THE MONTH OF FEBRUARY IN EACH CALENDAR YEAR AND SUCH SUPPLEMENTAL REPORTS
WITH RESPECT THERETO AS THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME
REASONABLY REQUEST.


5.4        PAYMENT OF OBLIGATIONS.  SUCH GRANTOR WILL PAY AND DISCHARGE OR
OTHERWISE SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE
CASE MAY BE, ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED
UPON THE COLLATERAL OR IN RESPECT OF INCOME OR PROFITS THEREFROM, AS WELL AS ALL
CLAIMS OF ANY KIND (INCLUDING, WITHOUT LIMITATION, CLAIMS FOR LABOR, MATERIALS
AND SUPPLIES) AGAINST OR WITH RESPECT TO THE COLLATERAL, EXCEPT THAT NO SUCH
CHARGE NEED BE PAID IF THE AMOUNT OR VALIDITY THEREOF IS CURRENTLY BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS, RESERVES IN CONFORMITY WITH
GAAP WITH RESPECT THERETO HAVE BEEN PROVIDED ON THE BOOKS OF SUCH GRANTOR AND
SUCH PROCEEDINGS COULD NOT REASONABLY BE EXPECTED TO RESULT IN THE SALE,
FORFEITURE OR LOSS OF ANY MATERIAL PORTION OF THE COLLATERAL OR ANY INTEREST
THEREIN.

 

12


--------------------------------------------------------------------------------





5.5           MAINTENANCE OF PERFECTED SECURITY INTEREST; FURTHER
DOCUMENTATION.  (A)  SUCH GRANTOR SHALL MAINTAIN THE SECURITY INTEREST CREATED
BY THIS AGREEMENT AS A PERFECTED SECURITY INTEREST HAVING AT LEAST THE PRIORITY
DESCRIBED IN SECTION 4.3 AND SHALL DEFEND SUCH SECURITY INTEREST AGAINST THE
CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER.


(B)           SUCH GRANTOR WILL FURNISH TO THE ADMINISTRATIVE AGENT AND THE
LENDERS FROM TIME TO TIME STATEMENTS AND SCHEDULES FURTHER IDENTIFYING AND
DESCRIBING THE COLLATERAL AND SUCH OTHER REPORTS IN CONNECTION WITH THE
COLLATERAL AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, ALL IN REASONABLE
DETAIL.


(C)           AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE
ADMINISTRATIVE AGENT, AND AT THE SOLE EXPENSE OF SUCH GRANTOR, SUCH GRANTOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER, AND HAVE RECORDED, SUCH FURTHER
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST FOR THE PURPOSE OF OBTAINING OR PRESERVING THE FULL
BENEFITS OF THIS AGREEMENT AND OF THE RIGHTS AND POWERS HEREIN GRANTED,
INCLUDING, WITHOUT LIMITATION, (I) FILING OF ANY FINANCING OR CONTINUATION
STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE (OR OTHER SIMILAR LAWS) IN EFFECT
IN ANY JURISDICTION WITH RESPECT TO THE SECURITY INTERESTS CREATED HEREBY AND
(II) IN THE CASE OF INVESTMENT PROPERTY, PLEDGED SECURITIES, DEPOSIT ACCOUNTS
AND ANY OTHER RELEVANT COLLATERAL, TAKING ANY ACTIONS NECESSARY TO ENABLE THE
ADMINISTRATIVE AGENT TO OBTAIN “CONTROL” (WITHIN THE MEANING OF THE APPLICABLE
UNIFORM COMMERCIAL CODE) WITH RESPECT THERETO, PROVIDED THAT EACH GRANTOR (A)
SHALL DELIVER TO THE ADMINISTRATIVE AGENT A CONTROL AGREEMENT WITH RESPECT TO
EACH DEPOSIT ACCOUNT, SECURITIES ACCOUNT AND COMMODITY ACCOUNT LISTED ON
SCHEDULE 7.10 TO THE CREDIT AGREEMENT WITHIN THE TIME PERIOD SET FORTH IN
SECTION 7.10 OF THE CREDIT AGREEMENT AND (B) SHALL NOT MAINTAIN ANY ASSETS IN
ANY NEW DEPOSIT ACCOUNT, SECURITIES ACCOUNT OR COMMODITY ACCOUNT UNLESS IT HAS
DELIVERED TO THE ADMINISTRATIVE AGENT A CONTROL AGREEMENT WITH RESPECT TO SUCH
NEW DEPOSIT ACCOUNT, SECURITIES ACCOUNT OR COMMODITY ACCOUNT.


5.6        CHANGES IN JURISDICTION OF ORGANIZATION, LOCATIONS, NAME, ETC.  SUCH
GRANTOR WILL NOT, EXCEPT UPON 15 DAYS’ PRIOR WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT AND DELIVERY TO THE ADMINISTRATIVE AGENT OF ALL ADDITIONAL
EXECUTED FINANCING STATEMENTS AND OTHER DOCUMENTS (IN EACH CASE EXECUTED TO THE
EXTENT REQUIRED) REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO MAINTAIN
THE VALIDITY, PERFECTION AND PRIORITY OF THE SECURITY INTERESTS PROVIDED FOR
HEREIN:

(I)      CHANGE ITS JURISDICTION OF ORGANIZATION, OR IF SUCH GRANTOR DOES NOT
HAVE A JURISDICTION OF ORGANIZATION FOR PURPOSES OF THE NEW YORK UCC, THE
LOCATION OF ITS CHIEF EXECUTIVE OFFICE OR PRINCIPAL PLACE OF BUSINESS FROM THAT
REFERRED TO IN SECTION 4.4; OR

(II)     CHANGE ITS NAME, IDENTITY OR CORPORATE STRUCTURE TO SUCH AN EXTENT THAT
ANY FINANCING STATEMENT FILED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THIS AGREEMENT WOULD BECOME MISLEADING.


5.7        NOTICES.  SUCH GRANTOR WILL ADVISE THE ADMINISTRATIVE AGENT AND THE
LENDERS PROMPTLY, IN REASONABLE DETAIL, OF:

(a)           any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and

 

13


--------------------------------------------------------------------------------




(b)           the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.


5.8        PLEDGED SECURITIES.  (A)  IF SUCH GRANTOR SHALL BECOME ENTITLED TO
RECEIVE OR SHALL RECEIVE ANY STOCK CERTIFICATE (INCLUDING, WITHOUT LIMITATION,
ANY CERTIFICATE REPRESENTING A STOCK DIVIDEND OR A DISTRIBUTION IN CONNECTION
WITH ANY RECLASSIFICATION, INCREASE OR REDUCTION OF CAPITAL OR ANY CERTIFICATE
ISSUED IN CONNECTION WITH ANY REORGANIZATION), OPTION OR RIGHTS IN RESPECT OF
THE CAPITAL STOCK OF ANY ISSUER, WHETHER IN ADDITION TO, IN SUBSTITUTION OF, AS
A CONVERSION OF, OR IN EXCHANGE FOR, ANY SHARES OF THE PLEDGED STOCK, OR
OTHERWISE IN RESPECT THEREOF SUCH GRANTOR SHALL ACCEPT THE SAME AS THE AGENT OF
THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, HOLD THE SAME IN TRUST
FOR THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES AND DELIVER THE SAME
FORTHWITH TO THE ADMINISTRATIVE AGENT IN THE EXACT FORM RECEIVED, DULY INDORSED
BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT, IF REQUIRED, TOGETHER WITH AN
UNDATED STOCK POWER COVERING SUCH CERTIFICATE DULY EXECUTED IN BLANK BY SUCH
GRANTOR AND WITH, IF THE ADMINISTRATIVE AGENT SO REQUESTS, SIGNATURE GUARANTEED,
TO BE HELD BY THE ADMINISTRATIVE AGENT, SUBJECT TO THE TERMS HEREOF, AS
ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS, PROVIDED THAT THE FOREGOING
SHALL NOT REQUIRE ANY GRANTOR TO SO DELIVER ANY SUCH CAPITAL STOCK OF ANY ISSUER
WHICH IS A FOREIGN SUBSIDIARY IF, AS A RESULT THEREOF, THE CAPITAL STOCK OF SUCH
FOREIGN SUBSIDIARY PLEDGED HEREUNDER WOULD EXCEED 65% OF ALL CAPITAL STOCK OF
SUCH FOREIGN SUBSIDIARY.  ANY SUMS PAID UPON OR IN RESPECT OF THE PLEDGED
SECURITIES UPON THE LIQUIDATION OR DISSOLUTION OF ANY ISSUER SHALL BE PAID OVER
TO THE ADMINISTRATIVE AGENT TO BE HELD BY IT HEREUNDER AS ADDITIONAL COLLATERAL
SECURITY FOR THE OBLIGATIONS, AND IN CASE ANY DISTRIBUTION OF CAPITAL SHALL BE
MADE ON OR IN RESPECT OF THE PLEDGED SECURITIES OR ANY PROPERTY SHALL BE
DISTRIBUTED UPON OR WITH RESPECT TO THE PLEDGED SECURITIES PURSUANT TO THE
RECAPITALIZATION OR RECLASSIFICATION OF THE CAPITAL OF ANY ISSUER OR PURSUANT TO
THE REORGANIZATION THEREOF, THE PROPERTY SO DISTRIBUTED SHALL, UNLESS OTHERWISE
SUBJECT TO A PERFECTED SECURITY INTEREST IN FAVOR OF THE ADMINISTRATIVE AGENT,
BE DELIVERED TO THE ADMINISTRATIVE AGENT TO BE HELD BY IT HEREUNDER AS
ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS.  IF ANY SUMS OF MONEY OR
PROPERTY SO PAID OR DISTRIBUTED IN RESPECT OF THE PLEDGED SECURITIES SHALL BE
RECEIVED BY SUCH GRANTOR, SUCH GRANTOR SHALL, UNTIL SUCH MONEY OR PROPERTY IS
PAID OR DELIVERED TO THE ADMINISTRATIVE AGENT, HOLD SUCH MONEY OR PROPERTY IN
TRUST FOR THE SECURED PARTIES, SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR, AS
ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS.


(B)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT (NOT
TO BE UNREASONABLY WITHHELD OR DELAYED), SUCH GRANTOR WILL NOT (I) VOTE TO
ENABLE, OR TAKE ANY OTHER ACTION TO PERMIT, ANY ISSUER TO ISSUE ANY STOCK OR
OTHER EQUITY SECURITIES OF ANY NATURE OR TO ISSUE ANY OTHER SECURITIES
CONVERTIBLE INTO OR GRANTING THE RIGHT TO PURCHASE OR EXCHANGE FOR ANY STOCK OR
OTHER EQUITY SECURITIES OF ANY NATURE OF ANY ISSUER, (II) SELL, ASSIGN,
TRANSFER, EXCHANGE, OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT
TO, THE PLEDGED SECURITIES OR PROCEEDS THEREOF (EXCEPT PURSUANT TO A TRANSACTION
EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT), (III) CREATE, INCUR OR PERMIT TO
EXIST ANY LIEN OR OPTION IN FAVOR OF, OR ANY CLAIM OF ANY PERSON WITH RESPECT
TO, ANY OF THE PLEDGED SECURITIES OR PROCEEDS THEREOF, OR ANY INTEREST THEREIN,
EXCEPT FOR THE SECURITY INTERESTS CREATED BY THIS AGREEMENT AND LIENS PERMITTED
BY THE CREDIT AGREEMENT OR (IV) ENTER INTO ANY AGREEMENT OR UNDERTAKING
RESTRICTING THE RIGHT OR ABILITY OF SUCH GRANTOR OR THE ADMINISTRATIVE AGENT TO
SELL, ASSIGN OR TRANSFER ANY OF THE PLEDGED SECURITIES OR PROCEEDS THEREOF.


(C)           IN THE CASE OF EACH GRANTOR WHICH IS AN ISSUER, SUCH ISSUER AGREES
THAT (I) IT WILL BE BOUND BY THE TERMS OF THIS AGREEMENT RELATING TO THE PLEDGED
SECURITIES ISSUED BY IT AND WILL COMPLY WITH SUCH TERMS INSOFAR AS SUCH TERMS
ARE APPLICABLE TO IT, (II) IT WILL NOTIFY THE ADMINISTRATIVE AGENT PROMPTLY IN
WRITING OF THE OCCURRENCE OF ANY OF THE EVENTS DESCRIBED IN SECTION 5.8(A) WITH
RESPECT TO THE


 

14


--------------------------------------------------------------------------------





PLEDGED SECURITIES ISSUED BY IT AND (III) THE TERMS OF SECTION 6.3(C) SHALL
APPLY TO IT, MUTATIS MUTANDIS, WITH RESPECT TO ALL ACTIONS THAT MAY BE REQUIRED
OF IT PURSUANT TO SECTION 6.3(C) WITH RESPECT TO THE PLEDGED SECURITIES ISSUED
BY IT.


(D)           SUCH GRANTOR HEREBY AGREES THAT IF ANY ISSUER OF PLEDGED STOCK IS
ORGANIZED IN A JURISDICTION WHICH DOES NOT PERMIT THE USE OF CERTIFICATES TO
EVIDENCE EQUITY OWNERSHIP, OR IF ANY OF THE PLEDGED STOCK IS AT ANY TIME NOT
EVIDENCED BY CERTIFICATES OF OWNERSHIP, THEN SUCH APPLICABLE GRANTOR SHALL, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, RECORD SUCH PLEDGE ON THE EQUITYHOLDER
REGISTER OR THE BOOKS OF THE ISSUER, CAUSE THE ISSUER TO EXECUTE AND DELIVER TO
THE ADMINISTRATIVE AGENT AN ACKNOWLEDGMENT OF THE PLEDGE OF SUCH PLEDGED STOCK
SUBSTANTIALLY IN THE FORM OF ANNEX 2 ANNEXED HERETO, EXECUTE ANY CUSTOMARY
PLEDGE FORMS OR OTHER DOCUMENTS NECESSARY OR APPROPRIATE TO COMPLETE THE PLEDGE
AND GIVE THE ADMINISTRATIVE AGENT THE RIGHT TO TRANSFER SUCH PLEDGED STOCK UNDER
THE TERMS HEREOF.


5.9        RECEIVABLES.  (A)  OTHER THAN IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH ITS PAST PRACTICE, SUCH GRANTOR WILL NOT (I) GRANT ANY EXTENSION
OF THE TIME OF PAYMENT OF ANY RECEIVABLE, (II) COMPROMISE OR SETTLE ANY
RECEIVABLE FOR LESS THAN THE FULL AMOUNT THEREOF, (III) RELEASE, WHOLLY OR
PARTIALLY, ANY PERSON LIABLE FOR THE PAYMENT OF ANY RECEIVABLE, (IV) ALLOW ANY
CREDIT OR DISCOUNT WHATSOEVER ON ANY RECEIVABLE OR (V) AMEND, SUPPLEMENT OR
MODIFY ANY RECEIVABLE IN ANY MANNER THAT COULD ADVERSELY AFFECT THE VALUE
THEREOF.


(B)           SUCH GRANTOR WILL DELIVER TO THE ADMINISTRATIVE AGENT A COPY OF
EACH MATERIAL DEMAND, NOTICE OR DOCUMENT RECEIVED BY IT THAT QUESTIONS OR CALLS
INTO DOUBT THE VALIDITY OR ENFORCEABILITY OF MORE THAN 5% OF THE AGGREGATE
AMOUNT OF THE THEN OUTSTANDING RECEIVABLES OF THE BORROWER AND ITS SUBSIDIARIES.


5.10      INTELLECTUAL PROPERTY.  (A)  SUCH GRANTOR (EITHER ITSELF OR THROUGH
LICENSEES) WILL (I) CONTINUE TO USE EACH MATERIAL TRADEMARK ON EACH AND EVERY
TRADEMARK CLASS OF GOODS APPLICABLE TO ITS CURRENT LINE AS REFLECTED IN ITS
CURRENT CATALOGS, BROCHURES AND PRICE LISTS IN ORDER TO MAINTAIN SUCH TRADEMARK
IN FULL FORCE FREE FROM ANY CLAIM OF ABANDONMENT FOR NON-USE, (II) MAINTAIN AS
IN THE PAST THE QUALITY OF PRODUCTS AND SERVICES OFFERED UNDER SUCH TRADEMARK,
(III) USE SUCH TRADEMARK WITH ANY APPROPRIATE NOTICE OF REGISTRATION AND ALL
OTHER NOTICES AND LEGENDS REQUIRED BY APPLICABLE REQUIREMENTS OF LAW, (IV) NOT
ADOPT OR USE ANY MARK WHICH IS CONFUSINGLY SIMILAR OR A COLORABLE IMITATION OF
SUCH TRADEMARK UNLESS THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE
SECURED PARTIES, SHALL OBTAIN A PERFECTED SECURITY INTEREST IN SUCH MARK
PURSUANT TO THIS AGREEMENT, AND (V) NOT (AND NOT PERMIT ANY LICENSEE OR
SUBLICENSEE THEREOF TO) DO ANY ACT OR KNOWINGLY OMIT TO DO ANY ACT WHEREBY SUCH
TRADEMARK MAY BECOME INVALIDATED OR IMPAIRED IN ANY WAY.


(B)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT, OR OMIT TO DO ANY ACT, WHEREBY ANY MATERIAL PATENT MAY BECOME FORFEITED,
ABANDONED OR DEDICATED TO THE PUBLIC.


(C)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) (I) WILL EMPLOY
EACH MATERIAL COPYRIGHT AND (II) WILL NOT (AND WILL NOT PERMIT ANY LICENSEE OR
SUBLICENSEE THEREOF TO) DO ANY ACT OR KNOWINGLY OMIT TO DO ANY ACT WHEREBY ANY
MATERIAL PORTION OF SUCH COPYRIGHTS MAY BECOME INVALIDATED OR OTHERWISE
IMPAIRED.  SUCH GRANTOR WILL NOT (EITHER ITSELF OR THROUGH LICENSEES) DO ANY ACT
WHEREBY ANY MATERIAL PORTION OF SUCH COPYRIGHTS MAY FALL INTO THE PUBLIC DOMAIN.

 

15


--------------------------------------------------------------------------------





(D)           SUCH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) WILL NOT DO ANY
ACT THAT KNOWINGLY USES ANY MATERIAL INTELLECTUAL PROPERTY TO INFRINGE THE
INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.


(E)           SUCH GRANTOR WILL NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS
IMMEDIATELY IF IT KNOWS, OR HAS REASON TO KNOW, THAT ANY APPLICATION OR
REGISTRATION RELATING TO ANY MATERIAL INTELLECTUAL PROPERTY MAY BECOME
FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC, OR OF ANY ADVERSE DETERMINATION
OR DEVELOPMENT (INCLUDING, WITHOUT LIMITATION, THE INSTITUTION OF, OR ANY SUCH
DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN THE UNITED STATES PATENT AND
TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY COURT OR TRIBUNAL IN
ANY COUNTRY) REGARDING SUCH GRANTOR’S OWNERSHIP OF, OR THE VALIDITY OF, ANY
MATERIAL INTELLECTUAL PROPERTY OR SUCH GRANTOR’S RIGHT TO REGISTER THE SAME OR
TO OWN AND MAINTAIN THE SAME.


(F)            WHENEVER SUCH GRANTOR, EITHER BY ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, SHALL FILE AN APPLICATION FOR THE REGISTRATION
OF ANY INTELLECTUAL PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE,
THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY STATE
OF THE UNITED STATES, SUCH GRANTOR SHALL REPORT SUCH FILING TO THE
ADMINISTRATIVE AGENT WITHIN FIVE BUSINESS DAYS AFTER THE LAST DAY OF THE FISCAL
QUARTER IN WHICH SUCH FILING OCCURS.  UPON REQUEST OF THE ADMINISTRATIVE AGENT,
SUCH GRANTOR SHALL EXECUTE AND DELIVER, AND HAVE RECORDED, ANY AND ALL
AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND PAPERS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST TO EVIDENCE THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT
AND THE OTHER SECURED PARTIES IN ANY COPYRIGHT, PATENT OR TRADEMARK AND THE
GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED
THEREBY.


(G)           SUCH GRANTOR WILL TAKE ALL REASONABLE AND NECESSARY STEPS,
INCLUDING, WITHOUT LIMITATION, IN ANY PROCEEDING BEFORE THE UNITED STATES PATENT
AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE
OR AGENCY IN ANY STATE OF THE UNITED STATES, TO MAINTAIN AND PURSUE EACH
APPLICATION (AND TO OBTAIN THE RELEVANT REGISTRATION) AND TO MAINTAIN EACH
REGISTRATION OF MATERIAL INTELLECTUAL PROPERTY, INCLUDING, WITHOUT LIMITATION,
FILING OF APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE AND AFFIDAVITS OF
INCONTESTABILITY.


(H)           IN THE EVENT THAT ANY MATERIAL INTELLECTUAL PROPERTY IS INFRINGED,
MISAPPROPRIATED OR DILUTED BY A THIRD PARTY, SUCH GRANTOR SHALL (I) TAKE SUCH
ACTIONS AS SUCH GRANTOR SHALL REASONABLY DEEM APPROPRIATE UNDER THE
CIRCUMSTANCES TO PROTECT SUCH INTELLECTUAL PROPERTY AND (II) IF SUCH
INTELLECTUAL PROPERTY IS OF MATERIAL ECONOMIC VALUE, PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AFTER IT LEARNS THEREOF AND SUE FOR INFRINGEMENT,
MISAPPROPRIATION OR DILUTION, TO SEEK INJUNCTIVE RELIEF WHERE APPROPRIATE AND TO
RECOVER ANY AND ALL DAMAGES FOR SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION.


5.11      JURISDICTION OF ORGANIZATION.  AT THE ADMINISTRATIVE AGENT’S REQUEST,
EACH GRANTOR WILL PROVIDE ITS JURISDICTION OF ORGANIZATION, IDENTIFICATION
NUMBER FROM THE JURISDICTION OF ORGANIZATION (IF ANY), AND THE LOCATION OF SUCH
GRANTOR’S CHIEF EXECUTIVE OFFICE OR SOLE PLACE OF BUSINESS.  IN ADDITION, THE
ADMINISTRATIVE AGENT MAY REQUEST, AND SUCH GRANTOR SHALL PROVIDE UPON SUCH
REQUEST, A CERTIFIED CHARTER, CERTIFICATE OF INCORPORATION, OR OTHER
ORGANIZATIONAL DOCUMENT AND LONG FORM GOOD STANDING CERTIFICATE FROM EACH
GRANTOR.


5.12      COMMERCIAL TORT CLAIMS.  SUCH GRANTOR WILL ADVISE THE ADMINISTRATIVE
AGENT OF SUCH GRANTOR’S INTEREST IN ANY COMMERCIAL TORT CLAIM IN AN AMOUNT IN
EXCESS OF $1,000,000 IN WHICH SUCH GRANTOR BELIEVES IT HAS RIGHTS, AND SUCH
GRANTOR SHALL PROMPTLY PROVIDE THE ADMINISTRATIVE AGENT


 

16


--------------------------------------------------------------------------------





WITH AN UPDATED SCHEDULE 8 OR A SUPPLEMENT TO SCHEDULE 8 (WHICH, IN EACH CASE
SHALL BECOME A PART HEREOF) DESCRIBING SUCH COMMERCIAL TORT CLAIM OR SUCH
INFORMATION WITH RESPECT THERETO AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST IN ORDER TO ATTACH AND PERFECT A SECURITY INTEREST THEREIN IN ACCORDANCE
WITH APPLICABLE LAW.


5.13      ADDITIONAL ACCOUNTS.  SUCH GRANTOR WILL ADVISE THE ADMINISTRATIVE
AGENT OF THE CREATION OF ANY NEW (I) DEPOSIT ACCOUNT (AS SUCH TERM IS DEFINED IN
SECTION 9-102(A)(29) OF THE NEW YORK UCC) WHICH (A) HAS HAD AN AVERAGE DAILY
BALANCE IN EXCESS OF $500,000 FOR THE FOUR MOST RECENT FISCAL QUARTERS FOR WHICH
FINANCIAL INFORMATION IS AVAILABLE (MEASURED AT THE END OF EACH FISCAL QUARTER)
AND (B) IN WHICH THE AMOUNTS HELD THEREIN ARE NOT TRANSFERRED TO A DEPOSIT
ACCOUNT LISTED ON SCHEDULE 9 AT THE END OF EACH BUSINESS DAY (ANY SUCH DEPOSIT
ACCOUNT WILL BE A “DEPOSIT ACCOUNT” WITH RESPECT TO THE DEFINITION OF SUCH TERM
HERON), (II) SECURITIES ACCOUNT OR (III) COMMODITY ACCOUNT, AND SUCH GRANTOR
SHALL PROMPTLY PROVIDE THE ADMINISTRATIVE AGENT WITH AN UPDATED SCHEDULE 9
DESCRIBING SUCH DEPOSIT ACCOUNT, SECURITIES ACCOUNT OR COMMODITIES ACCOUNT, AS
THE CASE MAY BE OR SUCH INFORMATION WITH RESPECT THERETO AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST.


SECTION 6.  REMEDIAL PROVISIONS


6.1        CERTAIN MATTERS RELATING TO RECEIVABLES.  (A)  THE ADMINISTRATIVE
AGENT SHALL HAVE THE RIGHT TO MAKE TEST VERIFICATIONS OF THE RECEIVABLES IN ANY
MANNER AND THROUGH ANY MEDIUM THAT IT REASONABLY CONSIDERS ADVISABLE, AND EACH
GRANTOR SHALL FURNISH ALL SUCH ASSISTANCE AND INFORMATION AS THE ADMINISTRATIVE
AGENT MAY REQUIRE IN CONNECTION WITH SUCH TEST VERIFICATIONS.  AT ANY TIME AND
FROM TIME TO TIME (BUT NOT MORE FREQUENTLY THAN ONCE PER FISCAL QUARTER), UPON
THE ADMINISTRATIVE AGENT’S REQUEST AND AT THE EXPENSE OF THE RELEVANT GRANTOR,
SUCH GRANTOR SHALL CAUSE INDEPENDENT PUBLIC ACCOUNTANTS OR OTHERS SATISFACTORY
TO THE ADMINISTRATIVE AGENT TO FURNISH TO THE ADMINISTRATIVE AGENT REPORTS
SHOWING RECONCILIATIONS, AGING AND TEST VERIFICATIONS OF, AND TRIAL BALANCES
FOR, THE RECEIVABLES.


(B)           THE ADMINISTRATIVE AGENT HEREBY AUTHORIZES EACH GRANTOR TO COLLECT
SUCH GRANTOR’S RECEIVABLES AND THE ADMINISTRATIVE AGENT MAY CURTAIL OR TERMINATE
SAID AUTHORITY AT ANY TIME AND ONLY AT ANY TIME AFTER THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT.  IF REQUIRED BY THE ADMINISTRATIVE AGENT
AT ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, ANY PAYMENTS OF RECEIVABLES, WHEN COLLECTED BY ANY GRANTOR, (I) SHALL
BE FORTHWITH (AND, IN ANY EVENT, WITHIN TWO BUSINESS DAYS) DEPOSITED BY SUCH
GRANTOR IN THE EXACT FORM RECEIVED, DULY INDORSED BY SUCH GRANTOR TO THE
ADMINISTRATIVE AGENT IF REQUIRED, IN A COLLATERAL ACCOUNT MAINTAINED UNDER THE
SOLE DOMINION AND CONTROL OF THE ADMINISTRATIVE AGENT, SUBJECT TO WITHDRAWAL BY
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS ONLY AS PROVIDED IN
SECTION 6.5, AND (II) UNTIL SO TURNED OVER, SHALL BE HELD BY SUCH GRANTOR IN
TRUST FOR THE ADMINISTRATIVE AGENT AND THE LENDERS, SEGREGATED FROM OTHER FUNDS
OF SUCH GRANTOR.  EACH SUCH DEPOSIT OF PROCEEDS OF RECEIVABLES SHALL BE
ACCOMPANIED BY A REPORT IDENTIFYING IN REASONABLE DETAIL THE NATURE AND SOURCE
OF THE PAYMENTS INCLUDED IN THE DEPOSIT.


(C)           AT THE ADMINISTRATIVE AGENT’S REQUEST, AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL
DELIVER TO THE ADMINISTRATIVE AGENT ALL ORIGINAL AND OTHER DOCUMENTS EVIDENCING,
AND RELATING TO, THE AGREEMENTS AND TRANSACTIONS WHICH GAVE RISE TO THE
RECEIVABLES, INCLUDING, WITHOUT LIMITATION, ALL ORIGINAL ORDERS, INVOICES AND
SHIPPING RECEIPTS.


6.2        COMMUNICATIONS WITH OBLIGORS; GRANTORS REMAIN LIABLE.  (A)  THE
ADMINISTRATIVE AGENT IN ITS OWN NAME OR IN THE NAME OF OTHERS MAY AT ANY TIME
AFTER THE OCCURRENCE AND DURING THE CON-


 

17


--------------------------------------------------------------------------------





TINUANCE OF AN EVENT OF DEFAULT COMMUNICATE WITH OBLIGORS UNDER THE RECEIVABLES
TO VERIFY WITH THEM TO THE ADMINISTRATIVE AGENT’S SATISFACTION THE EXISTENCE,
AMOUNT AND TERMS OF ANY RECEIVABLES.


(B)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EACH GRANTOR SHALL
NOTIFY OBLIGORS ON THE RECEIVABLES THAT THE RECEIVABLES HAVE BEEN ASSIGNED TO
THE ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS AND THAT
PAYMENTS IN RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE ADMINISTRATIVE AGENT.


(C)           ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, EACH GRANTOR
SHALL REMAIN LIABLE UNDER EACH OF THE RECEIVABLES TO OBSERVE AND PERFORM ALL THE
CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT THEREUNDER, ALL IN
ACCORDANCE WITH THE TERMS OF ANY AGREEMENT GIVING RISE THERETO.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY LENDER SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER
ANY RECEIVABLE (OR ANY AGREEMENT GIVING RISE THERETO) BY REASON OF OR ARISING
OUT OF THIS AGREEMENT OR THE RECEIPT BY THE ADMINISTRATIVE AGENT OR ANY LENDER
OF ANY PAYMENT RELATING THERETO, NOR SHALL THE ADMINISTRATIVE AGENT OR ANY
LENDER BE OBLIGATED IN ANY MANNER TO PERFORM ANY OF THE OBLIGATIONS OF ANY
GRANTOR UNDER OR PURSUANT TO ANY RECEIVABLE (OR ANY AGREEMENT GIVING RISE
THERETO), TO MAKE ANY PAYMENT, TO MAKE ANY INQUIRY AS TO THE NATURE OR THE
SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR AS TO THE SUFFICIENCY OF ANY
PERFORMANCE BY ANY PARTY THEREUNDER, TO PRESENT OR FILE ANY CLAIM, TO TAKE ANY
ACTION TO ENFORCE ANY PERFORMANCE OR TO COLLECT THE PAYMENT OF ANY AMOUNTS WHICH
MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE ENTITLED AT ANY TIME OR
TIMES.


6.3        PLEDGED STOCK.  (A)  UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND THE ADMINISTRATIVE AGENT SHALL HAVE GIVEN NOTICE TO THE
RELEVANT GRANTOR OF THE ADMINISTRATIVE AGENT’S INTENT TO EXERCISE ITS
CORRESPONDING RIGHTS PURSUANT TO SECTION 6.3(B), EACH GRANTOR SHALL BE PERMITTED
TO RECEIVE ALL CASH DIVIDENDS PAID IN RESPECT OF THE PLEDGED STOCK AND ALL
PAYMENTS MADE IN RESPECT OF THE PLEDGED NOTES, IN EACH CASE PAID IN THE NORMAL
COURSE OF BUSINESS OF THE RELEVANT ISSUER AND CONSISTENT WITH PAST PRACTICE, TO
THE EXTENT PERMITTED IN THE CREDIT AGREEMENT, AND TO EXERCISE ALL VOTING AND
CORPORATE RIGHTS WITH RESPECT TO THE INVESTMENT PROPERTY; PROVIDED, HOWEVER,
THAT NO VOTE SHALL BE CAST OR CORPORATE RIGHT EXERCISED OR OTHER ACTION TAKEN
WHICH WOULD MATERIALLY IMPAIR THE COLLATERAL OR WHICH WOULD BE INCONSISTENT WITH
OR RESULT IN ANY VIOLATION OF ANY PROVISION OF THE CREDIT AGREEMENT, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


(B)           IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING AND THE
ADMINISTRATIVE AGENT SHALL GIVE NOTICE OF ITS INTENT TO EXERCISE SUCH RIGHTS TO
THE RELEVANT GRANTOR OR GRANTORS, (I) THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHT TO RECEIVE ANY AND ALL CASH DIVIDENDS, PAYMENTS OR OTHER PROCEEDS PAID IN
RESPECT OF THE PLEDGED SECURITIES AND MAKE APPLICATION THEREOF TO THE
OBLIGATIONS IN SUCH ORDER AS THE CREDIT AGREEMENT SHALL PRESCRIBE, AND (II) ANY
OR ALL OF THE PLEDGED SECURITIES SHALL BE REGISTERED IN THE NAME OF THE
ADMINISTRATIVE AGENT OR ITS NOMINEE, AND THE ADMINISTRATIVE AGENT OR ITS NOMINEE
MAY THEREAFTER EXERCISE (X) ALL VOTING, CORPORATE AND OTHER RIGHTS PERTAINING TO
SUCH PLEDGED SECURITIES AT ANY MEETING OF SHAREHOLDERS OF THE RELEVANT ISSUER OR
ISSUERS OR OTHERWISE AND (Y) ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE AND
SUBSCRIPTION AND ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO SUCH
PLEDGED SECURITIES AS IF IT WERE THE ABSOLUTE OWNER THEREOF (INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE PLEDGED
SECURITIES UPON THE MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR
OTHER FUNDAMENTAL CHANGE IN THE CORPORATE STRUCTURE OF ANY ISSUER, OR UPON THE
EXERCISE BY ANY GRANTOR OR THE ADMINISTRATIVE AGENT OF ANY RIGHT, PRIVILEGE OR
OPTION PERTAINING TO SUCH PLEDGED SECURITIES, AND IN CONNECTION THEREWITH, THE
RIGHT TO DEPOSIT AND DELIVER ANY AND ALL OF THE PLEDGED SECURITIES WITH ANY
COMMITTEE, DEPOSITARY, TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY UPON
SUCH TERMS AND


 

18


--------------------------------------------------------------------------------





CONDITIONS AS THE ADMINISTRATIVE AGENT MAY DETERMINE), ALL WITHOUT LIABILITY
EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY RECEIVED BY IT, BUT THE ADMINISTRATIVE
AGENT SHALL HAVE NO DUTY TO ANY GRANTOR TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR
OPTION AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO
DOING.


(C)           EACH GRANTOR HEREBY AUTHORIZES AND INSTRUCTS EACH ISSUER OF ANY
PLEDGED SECURITIES PLEDGED BY SUCH GRANTOR HEREUNDER TO COMPLY WITH ANY
INSTRUCTION RECEIVED BY IT FROM THE ADMINISTRATIVE AGENT IN WRITING THAT (I)
STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (II) IS
OTHERWISE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY OTHER OR
FURTHER INSTRUCTIONS FROM SUCH GRANTOR, AND EACH GRANTOR AGREES THAT EACH ISSUER
SHALL BE FULLY PROTECTED IN SO COMPLYING.


6.4        PROCEEDS TO BE TURNED OVER TO ADMINISTRATIVE AGENT.  IN ADDITION TO
THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS SPECIFIED IN SECTION 6.1
WITH RESPECT TO PAYMENTS OF RECEIVABLES, IF AN EVENT OF DEFAULT SHALL OCCUR AND
BE CONTINUING, AND THE ADMINISTRATIVE AGENT HAS SO REQUESTED, ALL PROCEEDS
RECEIVED BY ANY GRANTOR IN RESPECT OF COLLATERAL CONSISTING OF CASH, CHECKS AND
OTHER NEAR-CASH ITEMS SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE
ADMINISTRATIVE AGENT AND THE LENDERS, SEGREGATED FROM OTHER FUNDS OF SUCH
GRANTOR, AND SHALL, FORTHWITH UPON RECEIPT BY SUCH GRANTOR, BE TURNED OVER TO
THE ADMINISTRATIVE AGENT IN THE EXACT FORM RECEIVED BY SUCH GRANTOR (DULY
INDORSED BY SUCH GRANTOR TO THE ADMINISTRATIVE AGENT, IF REQUIRED).  ALL
PROCEEDS RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER SHALL BE HELD BY THE
ADMINISTRATIVE AGENT IN A COLLATERAL ACCOUNT MAINTAINED UNDER ITS SOLE DOMINION
AND CONTROL.  ALL PROCEEDS WHILE HELD BY THE ADMINISTRATIVE AGENT IN A
COLLATERAL ACCOUNT (OR BY SUCH GRANTOR IN TRUST FOR THE ADMINISTRATIVE AGENT AND
THE LENDERS) SHALL CONTINUE TO BE HELD AS COLLATERAL SECURITY FOR ALL THE
OBLIGATIONS AND SHALL NOT CONSTITUTE PAYMENT THEREOF UNTIL APPLIED AS PROVIDED
IN SECTION 6.5.


6.5        APPLICATION OF PROCEEDS.  AT SUCH INTERVALS AS MAY BE AGREED UPON BY
THE BORROWER AND THE ADMINISTRATIVE AGENT, OR, IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, AT ANY TIME AT THE ADMINISTRATIVE AGENT’S ELECTION,
THE ADMINISTRATIVE AGENT MAY APPLY ALL OR ANY PART OF PROCEEDS HELD IN ANY
COLLATERAL ACCOUNT IN PAYMENT OF THE OBLIGATIONS:

(a)           first, to the payment of the costs and expenses of such
collection, sale or other realization, including out-of-pocket costs and
expenses of the Administrative Agent and the fees and expenses of its agents and
counsel, and all expenses incurred and advances made by the Administrative Agent
in connection therewith; and

(b)           next, to the payment in full of the Obligations, in each case
equally and ratably in accordance with the respective amounts thereof then due
and owing or as the Lenders holding the same may otherwise agree,

and any part of such funds which are not required to be applied in payment of
the Obligations in accordance with the foregoing provisions and which
Administrative Agent deems not required as collateral security for the
Obligations shall be paid over from time to time by the Administrative Agent to
the Borrower or to whomsoever may be lawfully entitled to receive the same.  Any
balance of such Proceeds remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated shall be paid over to the Borrower or to whomsoever may be lawfully
entitled to receive the same.

 

19


--------------------------------------------------------------------------------





6.6        CODE AND OTHER REMEDIES.  IF AN EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, THE ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, MAY EXERCISE, IN
ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED TO THEM IN THIS AGREEMENT AND
IN ANY OTHER INSTRUMENT OR AGREEMENT SECURING, EVIDENCING OR RELATING TO THE
OBLIGATIONS, ALL RIGHTS AND REMEDIES OF A SECURED PARRY UNDER THE NEW YORK UCC
OR ANY OTHER APPLICABLE LAW.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE ADMINISTRATIVE AGENT, WITHOUT DEMAND OF PERFORMANCE OR OTHER DEMAND,
PRESENTMENT, PROTEST, ADVERTISEMENT OR NOTICE OF ANY KIND (EXCEPT ANY NOTICE
REQUIRED BY LAW REFERRED TO BELOW) TO OR UPON ANY GRANTOR OR ANY OTHER PERSON
(ALL AND EACH OF WHICH DEMANDS, PROTESTS, ADVERTISEMENTS AND NOTICES ARE HEREBY
WAIVED), MAY IN SUCH CIRCUMSTANCES FORTHWITH COLLECT, RECEIVE, APPROPRIATE AND
REALIZE UPON THE COLLATERAL, OR ANY PART THEREOF, AND/OR MAY FORTHWITH SELL,
LEASE, ASSIGN, GIVE OPTION OR OPTIONS TO PURCHASE, OR OTHERWISE DISPOSE OF AND
DELIVER THE COLLATERAL OR ANY PART THEREOF (OR CONTRACT TO DO ANY OF THE
FOREGOING), IN ONE OR MORE PARCELS AT PUBLIC OR PRIVATE SALE OR SALES, AT ANY
EXCHANGE, BROKER’S BOARD OR OFFICE OF THE ADMINISTRATIVE AGENT OR ANY LENDER OR
ELSEWHERE UPON SUCH TERMS AND CONDITIONS AS IT MAY DEEM ADVISABLE AND AT SUCH
PRICES AS IT MAY DEEM BEST, FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITHOUT
ASSUMPTION OF ANY CREDIT RISK.  THE ADMINISTRATIVE AGENT OR ANY LENDER SHALL
HAVE THE RIGHT UPON ANY SUCH PUBLIC SALE OR SALES, AND, TO THE EXTENT PERMITTED
BY LAW, UPON ANY SUCH PRIVATE SALE OR SALES, TO PURCHASE THE WHOLE OR ANY PART
OF THE COLLATERAL SO SOLD, FREE OF ANY RIGHT OR EQUITY OF REDEMPTION IN ANY
GRANTOR, WHICH RIGHT OR EQUITY IS HEREBY WAIVED AND RELEASED.  EACH GRANTOR
FURTHER AGREES, AT THE ADMINISTRATIVE AGENT’S REQUEST, TO ASSEMBLE THE
COLLATERAL AND MAKE IT AVAILABLE TO THE ADMINISTRATIVE AGENT AT PLACES WHICH THE
ADMINISTRATIVE AGENT SHALL REASONABLY SELECT, WHETHER AT SUCH GRANTOR’S PREMISES
OR ELSEWHERE.  THE ADMINISTRATIVE AGENT SHALL APPLY THE PROCEEDS OF ANY ACTION
TAKEN BY IT PURSUANT TO THIS SECTION 6.6, AFTER DEDUCTING ALL REASONABLE COSTS
AND EXPENSES OF EVERY KIND INCURRED IN CONNECTION THEREWITH OR INCIDENTAL TO THE
CARE OR SAFEKEEPING OF ANY OF THE COLLATERAL OR IN ANY WAY RELATING TO THE
COLLATERAL OR THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS HEREUNDER,
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, TO
THE PAYMENT IN WHOLE OR IN PART OF THE OBLIGATIONS, IN THE MANNER SET FORTH IN
PARAGRAPHS (A) AND (B) OF SECTION 6.5, AND ONLY AFTER SUCH APPLICATION AND AFTER
THE PAYMENT BY THE ADMINISTRATIVE AGENT OF ANY OTHER AMOUNT REQUIRED BY ANY
PROVISION OF LAW, INCLUDING, WITHOUT LIMITATION, SECTION 9-615(A)(3) OF THE NEW
YORK UCC, NEED THE ADMINISTRATIVE AGENT ACCOUNT FOR THE SURPLUS, IF ANY, TO ANY
GRANTOR.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH GRANTOR WAIVES ALL
CLAIMS, DAMAGES AND DEMANDS IT MAY ACQUIRE AGAINST THE ADMINISTRATIVE AGENT OR
ANY LENDER ARISING OUT OF THE EXERCISE BY THEM OF ANY RIGHTS HEREUNDER.  IF ANY
NOTICE OF A PROPOSED SALE OR OTHER DISPOSITION OF COLLATERAL SHALL BE REQUIRED
BY LAW, SUCH NOTICE SHALL BE DEEMED REASONABLE AND PROPER IF GIVEN AT LEAST 10
BUSINESS DAYS BEFORE SUCH SALE OR OTHER DISPOSITION.


6.7        PRIVATE SALES.  (A)  EACH GRANTOR RECOGNIZES THAT THE ADMINISTRATIVE
AGENT MAY BE UNABLE TO EFFECT A PUBLIC SALE OF ANY OR ALL THE PLEDGED STOCK, BY
REASON OF CERTAIN PROHIBITIONS CONTAINED IN THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR OTHERWISE, AND MAY BE COMPELLED TO RESORT TO ONE OR
MORE PRIVATE SALES THEREOF TO A RESTRICTED GROUP OF PURCHASERS WHICH WILL BE
OBLIGED TO AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR OWN
ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE
THEREOF.  EACH GRANTOR ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE MAY
RESULT IN PRICES AND OTHER TERMS LESS FAVORABLE THAN IF SUCH SALE WERE A PUBLIC
SALE AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH PRIVATE SALE
SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER.  THE
ADMINISTRATIVE AGENT SHALL BE UNDER NO OBLIGATION TO DELAY A SALE OF ANY OF THE
PLEDGED STOCK FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE ISSUER THEREOF TO
REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE SECURITIES ACT, OR UNDER
APPLICABLE STATE SECURITIES LAWS, EVEN IF SUCH ISSUER WOULD AGREE TO DO SO.

20


--------------------------------------------------------------------------------


 


(B)           EACH GRANTOR AGREES TO USE ITS BEST EFFORTS TO DO OR CAUSE TO BE
DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE SUCH SALE OR SALES OF ALL
OR ANY PORTION OF THE PLEDGED STOCK PURSUANT TO THIS SECTION 6.7 VALID AND
BINDING AND IN COMPLIANCE WITH ANY AND ALL OTHER APPLICABLE REQUIREMENTS OF
LAW.  EACH GRANTOR FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS
CONTAINED IN THIS SECTION 6.7 WILL CAUSE IRREPARABLE INJURY TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, THAT THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT OF
SUCH BREACH AND, AS A CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN
THIS SECTION 6.7 SHALL BE SPECIFICALLY ENFORCEABLE AGAINST SUCH GRANTOR, AND
SUCH GRANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN
ACTION FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE CREDIT AGREEMENT.


6.8        DEFICIENCY.  EACH GRANTOR SHALL REMAIN LIABLE FOR ANY DEFICIENCY IF
THE PROCEEDS OF ANY SALE OR OTHER DISPOSITION OF THE COLLATERAL ARE INSUFFICIENT
TO PAY ITS OBLIGATIONS AND THE FEES AND DISBURSEMENTS OF ANY ATTORNEYS EMPLOYED
BY THE ADMINISTRATIVE AGENT OR ANY LENDER TO COLLECT SUCH DEFICIENCY.


SECTION 7.  THE ADMINISTRATIVE AGENT


7.1        ADMINISTRATIVE AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT, ETC.  (A) 
EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE ADMINISTRATIVE
AGENT AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF SUBSTITUTION, AS ITS
TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN
THE PLACE AND STEAD OF SUCH GRANTOR AND IN THE NAME OF SUCH GRANTOR OR IN ITS
OWN NAME, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS AGREEMENT, TO TAKE
ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND
INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE PURPOSES OF
THIS AGREEMENT, AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH
GRANTOR HEREBY GIVES THE ADMINISTRATIVE AGENT THE POWER AND RIGHT, ON BEHALF OF
SUCH GRANTOR, WITHOUT NOTICE TO OR ASSENT BY SUCH GRANTOR, TO DO ANY OR ALL OF
THE FOLLOWING:

(I)      IN THE NAME OF SUCH GRANTOR OR ITS OWN NAME, OR OTHERWISE, TAKE
POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS, DRAFTS, NOTES, ACCEPTANCES OR
OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY RECEIVABLE OR WITH
RESPECT TO ANY OTHER COLLATERAL AND FILE ANY CLAIM OR TAKE ANY OTHER ACTION OR
PROCEEDING IN ANY COURT OF LAW OR EQUITY OR OTHERWISE REASONABLY DEEMED
APPROPRIATE BY THE ADMINISTRATIVE AGENT FOR THE PURPOSE OF COLLECTING ANY AND
ALL SUCH MONEYS DUE UNDER ANY RECEIVABLE OR WITH RESPECT TO ANY OTHER COLLATERAL
WHENEVER PAYABLE;

(II)     IN THE CASE OF ANY INTELLECTUAL PROPERTY, EXECUTE AND DELIVER, AND HAVE
RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST TO EVIDENCE THE ADMINISTRATIVE
AGENT’S AND THE OTHER SECURED PARTIES’ SECURITY INTEREST IN SUCH INTELLECTUAL
PROPERTY AND THE GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING
THERETO OR REPRESENTED THEREBY;

(III)    PAY OR DISCHARGE TAXES AND LIENS LEVIED OR PLACED ON OR THREATENED
AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY INSURANCE CALLED FOR BY THE
TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF THE PREMIUMS THEREFOR AND THE
COSTS THEREOF;

21


--------------------------------------------------------------------------------




 

(IV)    EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR IN SECTION 6.6 OR 6.7,
ANY INDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR TRANSFER
WITH RESPECT TO THE COLLATERAL; AND

(V)     (I) DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER ANY OF THE COLLATERAL
TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE THEREUNDER DIRECTLY
TO THE ADMINISTRATIVE AGENT OR AS THE ADMINISTRATIVE AGENT SHALL DIRECT; (II)
ASK OR DEMAND FOR, COLLECT, AND RECEIVE PAYMENT OF AND RECEIPT FOR, ANY AND ALL
MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN RESPECT OF
OR ARISING OUT OF ANY COLLATERAL; (III) SIGN AND INDORSE ANY INVOICES, FREIGHT
OR EXPRESS BILLS, BILLS OF LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST
DEBTORS, ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION
WITH ANY OF THE COLLATERAL; (IV) COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR
PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO
COLLECT THE COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY OTHER RIGHT IN
RESPECT OF ANY COLLATERAL; (V) DEFEND ANY SUIT, ACTION OR PROCEEDING BROUGHT
AGAINST SUCH GRANTOR WITH RESPECT TO ANY COLLATERAL; (VI) SETTLE, COMPROMISE OR
ADJUST ANY SUCH SUIT, ACTION OR PROCEEDING AND, IN CONNECTION THEREWITH, GIVE
SUCH DISCHARGES OR RELEASES AS THE ADMINISTRATIVE AGENT MAY DEEM APPROPRIATE;
(VII) ASSIGN ANY COPYRIGHT, PATENT OR TRADEMARK (ALONG WITH THE GOODWILL OF THE
BUSINESS TO WHICH ANY SUCH COPYRIGHT, PATENT OR TRADEMARK PERTAINS), THROUGHOUT
THE WORLD FOR SUCH TERM OR TERMS, ON SUCH CONDITIONS, AND IN SUCH MANNER, AS THE
ADMINISTRATIVE AGENT SHALL IN ITS SOLE DISCRETION DETERMINE; AND (VIII)
GENERALLY, SELL, TRANSFER, PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO OR
OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY AND COMPLETELY AS THOUGH THE
ADMINISTRATIVE AGENT WERE THE ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND DO,
AT THE ADMINISTRATIVE AGENT’S OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY TIME, OR
FROM TIME TO TIME, ALL ACTS AND THINGS WHICH THE ADMINISTRATIVE AGENT REASONABLY
DEEMS NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON THE COLLATERAL AND THE
ADMINISTRATIVE AGENT’S AND THE OTHER SECURED PARTIES’ SECURITY INTERESTS THEREIN
AND TO EFFECT THE INTENT OF THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS SUCH
GRANTOR MIGHT DO.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.


(B)           IF ANY GRANTOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS OPTION, BUT
WITHOUT ANY OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE CAUSE
PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT.


(C)           THE EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED IN CONNECTION
WITH ACTIONS UNDERTAKEN AS PROVIDED IN THIS SECTION 7.1, TOGETHER WITH INTEREST
THEREON AT A RATE PER ANNUM EQUAL TO THE RATE PER ANNUM AT WHICH INTEREST WOULD
THEN BE PAYABLE ON PAST DUE REVOLVING CREDIT LOANS THAT ARE ABR LOANS UNDER THE
CREDIT AGREEMENT, FROM THE DATE OF PAYMENT BY THE ADMINISTRATIVE AGENT TO THE
DATE REIMBURSED BY THE RELEVANT GRANTOR, SHALL BE PAYABLE BY SUCH GRANTOR TO THE
ADMINISTRATIVE AGENT ON DEMAND.


(D)           EACH GRANTOR HEREBY RATIFIES ALL THAT SAID ATTORNEYS SHALL
LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL POWERS, AUTHORIZATIONS
AND AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE
IRREVOCABLE UNTIL THIS AGREEMENT IS TERMINATED AND THE SECURITY INTERESTS
CREATED HEREBY ARE RELEASED.

22


--------------------------------------------------------------------------------




7.2           Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof, except in each
case as regards the disposition of any Collateral permitted under the Credit
Agreement.  The powers conferred on the Administrative Agent and the Lenders
hereunder are solely to protect the Administrative Agent’s and the Lenders’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers.  The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

 


7.3        EXECUTION OF FINANCING STATEMENT.  PURSUANT TO APPLICABLE LAW, EACH
GRANTOR AUTHORIZES THE ADMINISTRATIVE AGENT TO FILE OR RECORD FINANCING
STATEMENTS AND OTHER FILING OR RECORDING DOCUMENTS OR INSTRUMENTS WITH RESPECT
TO THE COLLATERAL WITHOUT THE SIGNATURE OF SUCH GRANTOR IN SUCH FORM AND IN SUCH
OFFICES AS THE ADMINISTRATIVE AGENT REASONABLY DETERMINES APPROPRIATE TO PERFECT
THE SECURITY INTERESTS OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.  EACH
GRANTOR AUTHORIZES THE ADMINISTRATIVE AGENT TO USE THE COLLATERAL DESCRIPTION OF
“ALL ASSETS, WHETHER NOW OWNED OR HEREAFTER ACQUIRED” IN ANY SUCH FINANCING
STATEMENTS.  A PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS AGREEMENT SHALL BE
SUFFICIENT AS A FINANCING STATEMENT OR OTHER FILING OR RECORDING DOCUMENT OR
INSTRUMENT FOR FILING OR RECORDING IN ANY JURISDICTION.


7.4        AUTHORITY OF ADMINISTRATIVE AGENT.  EACH GRANTOR ACKNOWLEDGES THAT
THE RIGHTS AND RESPONSIBILITIES OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT
WITH RESPECT TO ANY ACTION TAKEN BY THE ADMINISTRATIVE AGENT OR THE EXERCISE OR
NON-EXERCISE BY THE ADMINISTRATIVE AGENT OF ANY OPTION, VOTING RIGHT, REQUEST,
JUDGMENT OR OTHER RIGHT OR REMEDY PROVIDED FOR HEREIN OR RESULTING OR ARISING
OUT OF THIS AGREEMENT SHALL, AS BETWEEN THE ADMINISTRATIVE AGENT AND THE
LENDERS, BE GOVERNED BY THE CREDIT AGREEMENT AND BY SUCH OTHER AGREEMENTS WITH
RESPECT THERETO AS MAY EXIST FROM TIME TO TIME AMONG THEM, BUT, AS BETWEEN THE
ADMINISTRATIVE AGENT AND THE GRANTORS, THE ADMINISTRATIVE AGENT SHALL BE
CONCLUSIVELY PRESUMED TO BE ACTING AS AGENT FOR THE LENDERS WITH FULL AND VALID
AUTHORITY SO TO ACT OR REFRAIN FROM ACTING, AND NO GRANTOR SHALL BE UNDER ANY
OBLIGATION, OR ENTITLEMENT, TO MAKE ANY INQUIRY RESPECTING SUCH AUTHORITY.


SECTION 8.  MISCELLANEOUS


8.1        AMENDMENTS IN WRITING.  NONE OF THE TERMS OR PROVISIONS OF THIS
AGREEMENT MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY EACH AFFECTED GRANTOR AND THE ADMINISTRATIVE
AGENT (ACTING WITH THE REQUIRED CONSENT, IF ANY, OF THE LENDERS AS PROVIDED IN
THE CREDIT AGREEMENT), PROVIDED THAT ANY PROVISION OF THIS AGREEMENT IMPOSING
OBLIGATIONS ON ANY GRANTOR MAY BE WAIVED BY THE ADMINISTRATIVE AGENT IN A
WRITTEN INSTRUMENT EXECUTED BY THE ADMINISTRATIVE AGENT (ACTING WITH THE
REQUIRED CONSENT, IF ANY, OF THE LENDERS AS PROVIDED IN THE CREDIT AGREEMENT) OF
THE CREDIT AGREEMENT, SUBJECT TO THE TERMS OF THE CREDIT AGREEMENT.

23


--------------------------------------------------------------------------------





8.2        NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON THE
ADMINISTRATIVE AGENT OR ANY GRANTOR HEREUNDER SHALL BE EFFECTED IN THE MANNER
PROVIDED FOR IN SUBSECTION 11.2 OF THE CREDIT AGREEMENT; PROVIDED THAT ANY SUCH
NOTICE, REQUEST OR DEMAND TO OR UPON ANY GUARANTOR SHALL BE ADDRESSED TO SUCH
GUARANTOR AT ITS NOTICE ADDRESS SET FORTH ON SCHEDULE 1.


8.3        NO WAIVER BY COURSE OF CONDUCT; CUMULATIVE REMEDIES.  NEITHER THE
ADMINISTRATIVE AGENT NOR ANY LENDER SHALL BY ANY ACT (EXCEPT BY A WRITTEN
INSTRUMENT PURSUANT TO SECTION 8.1), DELAY, INDULGENCE, OMISSION OR OTHERWISE BE
DEEMED TO HAVE WAIVED ANY RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN ANY
DEFAULT OR EVENT OF DEFAULT.  NO FAILURE TO EXERCISE, NOR ANY DELAY IN
EXERCISING, ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY LENDER, ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF.  NO SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  A WAIVER BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY RIGHT OR
REMEDY HEREUNDER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY
RIGHT OR REMEDY WHICH THE ADMINISTRATIVE AGENT OR SUCH LENDER WOULD OTHERWISE
HAVE ON ANY FUTURE OCCASION.  THE RIGHTS AND REMEDIES HEREIN PROVIDED ARE
CUMULATIVE, MAY BE EXERCISED SINGLY OR CONCURRENTLY AND ARE NOT EXCLUSIVE OF ANY
OTHER RIGHTS OR REMEDIES PROVIDED BY LAW.


8.4        ENFORCEMENT EXPENSES; INDEMNIFICATION.  (A)  EACH GUARANTOR AGREES TO
PAY OR REIMBURSE EACH LENDER AND THE ADMINISTRATIVE AGENT FOR ALL ITS COSTS AND
EXPENSES INCURRED IN COLLECTING AGAINST SUCH GUARANTOR UNDER THE GUARANTEE
CONTAINED IN SECTION 2 OR OTHERWISE ENFORCING OR PRESERVING ANY RIGHTS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY,
INCLUDING, WITHOUT LIMITATION, THE FEES AND DISBURSEMENTS OF COUNSEL TO EACH
LENDER AND OF COUNSEL TO THE ADMINISTRATIVE AGENT.


(B)           EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT
AND THE SECURED PARTIES HARMLESS FROM, ANY AND ALL LIABILITIES WITH RESPECT TO,
OR RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER
SIMILAR TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO
ANY OF THE COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT TO THE EXTENT THE BORROWER WOULD BE REQUIRED TO DO SO PURSUANT
TO SUBSECTION 11.5 OF THE CREDIT AGREEMENT.


(C)           EACH GUARANTOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT
AND THE OTHER SECURED PARTIES HARMLESS FROM, ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE
EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS
AGREEMENT TO THE EXTENT THE BORROWER WOULD BE REQUIRED TO DO SO PURSUANT TO
SUBSECTION 11.5 OF THE CREDIT AGREEMENT.


(D)           THE AGREEMENTS IN THIS SECTION 8.4 SHALL SURVIVE TERMINATION OF
THE LOAN DOCUMENTS AND REPAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS
PAYABLE UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


8.5        SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
SUCCESSORS AND ASSIGNS OF EACH GRANTOR AND SHALL INURE TO THE BENEFIT OF THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES AND THEIR SUCCESSORS AND
ASSIGNS; PROVIDED THAT NO GRANTOR MAY ASSIGN, TRANSFER OR DELEGATE ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH LENDER.

24


--------------------------------------------------------------------------------





8.6        SET-OFF.  EACH GRANTOR HEREBY IRREVOCABLY AUTHORIZES THE
ADMINISTRATIVE AGENT AND EACH LENDER AT ANY TIME AND FROM TIME TO TIME WHILE AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, WITHOUT NOTICE TO SUCH
GRANTOR OR ANY OTHER GRANTOR, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY EACH
GRANTOR, TO SET OFF AND APPROPRIATE AND APPLY ANY AND ALL DEPOSITS (GENERAL OR
SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY OTHER
CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR
OWING BY THE ADMINISTRATIVE AGENT OR SUCH LENDER TO OR FOR THE CREDIT OR THE
ACCOUNT OF SUCH GRANTOR, OR ANY PART THEREOF IN SUCH AMOUNTS AS THE
ADMINISTRATIVE AGENT OR SUCH LENDER MAY ELECT, AGAINST AND ON ACCOUNT OF THE
OBLIGATIONS AND LIABILITIES OF SUCH GRANTOR TO THE ADMINISTRATIVE AGENT OR SUCH
LENDER HEREUNDER AND CLAIMS OF EVERY NATURE AND DESCRIPTION OF THE
ADMINISTRATIVE AGENT OR SUCH LENDER AGAINST SUCH GRANTOR, IN ANY CURRENCY,
WHETHER ARISING HEREUNDER, UNDER THE CREDIT AGREEMENT, ANY OTHER LOAN DOCUMENT
OR OTHERWISE, AS THE ADMINISTRATIVE AGENT OR SUCH LENDER MAY ELECT, WHETHER OR
NOT THE ADMINISTRATIVE AGENT OR ANY LENDER HAS MADE ANY DEMAND FOR PAYMENT AND
ALTHOUGH SUCH OBLIGATIONS, LIABILITIES AND CLAIMS MAY BE CONTINGENT OR
UNMATURED.  THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL NOTIFY SUCH GRANTOR
PROMPTLY OF ANY SUCH SET-OFF AND THE APPLICATION MADE BY THE ADMINISTRATIVE
AGENT OR SUCH LENDER OF THE PROCEEDS THEREOF, PROVIDED THAT THE FAILURE TO GIVE
SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.  THE
RIGHTS OF THE ADMINISTRATIVE AGENT AND EACH LENDER UNDER THIS SECTION 8.6 ARE IN
ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING, WITHOUT LIMITATION, OTHER
RIGHTS OF SET-OFF) WHICH THE ADMINISTRATIVE AGENT OR SUCH LENDER MAY HAVE.


8.7        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF THE
PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING BY
TELECOPY), AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE ONE AND THE SAME INSTRUMENT.


8.8        SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED OR
UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE
TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE
REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


8.9        SECTION HEADINGS.  THE SECTION HEADINGS USED IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT THE CONSTRUCTION HEREOF
OR BE TAKEN INTO CONSIDERATION IN THE INTERPRETATION HEREOF.


8.10      INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE ENTIRE AGREEMENT OF THE GRANTORS, THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF; AND THERE
ARE NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY RELATIVE TO SUBJECT MATTER HEREOF AND
THEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN
DOCUMENTS.


8.11      GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


8.12      SUBMISSION TO JURISDICTION; WAIVERS.  EACH GRANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY:

25


--------------------------------------------------------------------------------




 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.12 any consequential damages.


8.13      ACKNOWLEDGEMENTS.  EACH GRANTOR HEREBY ACKNOWLEDGES THAT:


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY;


(B)           NEITHER THE ADMINISTRATIVE AGENT NOR ANY OTHER SECURED PARTY HAS
ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO ANY GRANTOR ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE
RELATIONSHIP BETWEEN THE GRANTORS, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT
AND OTHER SECURED PARTIES, ON THE OTHER HAND, IN CONNECTION HEREWITH OR
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR, AND


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE GRANTORS AND THE SECURED PARTIES.


8.14      WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO  HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.


8.15      ADDITIONAL GRANTORS.  EACH SUBSIDIARY OF THE BORROWER THAT IS REQUIRED
TO BECOME A PARTY TO THIS AGREEMENT PURSUANT TO SUBSECTION 7.9 OF THE CREDIT
AGREEMENT SHALL BECOME A GRANTOR FOR ALL PURPOSES OF THIS AGREEMENT UPON
EXECUTION AND DELIVERY BY SUCH SUBSIDIARY OF AN ASSUMPTION AGREEMENT IN THE FORM
OF ANNEX 1 HERETO.

26


--------------------------------------------------------------------------------





 


8.16      RELEASES.  (A)  AT SUCH TIME AS THE LOANS, THE REIMBURSEMENT
OBLIGATIONS AND THE OTHER OBLIGATIONS SHALL HAVE BEEN PAID IN FULL, THE
COMMITMENTS HAVE BEEN TERMINATED AND NO LETTERS OF CREDIT SHALL BE OUTSTANDING,
THE COLLATERAL SHALL BE RELEASED FROM THE LIENS CREATED HEREBY, AND THIS
AGREEMENT AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH
TERMINATION) OF THE ADMINISTRATIVE AGENT AND EACH GRANTOR HEREUNDER SHALL
TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY
ANY PARTY, AND ALL RIGHTS TO THE COLLATERAL SHALL REVERT TO THE GRANTORS.  AT
THE REQUEST AND SOLE EXPENSE OF ANY GRANTOR FOLLOWING ANY SUCH TERMINATION, THE
ADMINISTRATIVE AGENT SHALL DELIVER TO SUCH GRANTOR ANY COLLATERAL HELD BY THE
ADMINISTRATIVE AGENT HEREUNDER, AND EXECUTE AND DELIVER TO SUCH GRANTOR SUCH
DOCUMENTS AS SUCH GRANTOR SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.


(B)           IF ANY OF THE COLLATERAL SHALL BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF BY ANY GRANTOR IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT,
THEN THE ADMINISTRATIVE AGENT, AT THE REQUEST AND SOLE EXPENSE OF SUCH GRANTOR,
SHALL EXECUTE AND DELIVER TO SUCH GRANTOR ALL RELEASES OR OTHER DOCUMENTS
REASONABLY NECESSARY OR DESIRABLE FOR THE RELEASE OF THE LIENS CREATED HEREBY ON
SUCH COLLATERAL.  AT THE REQUEST AND SOLE EXPENSE OF THE BORROWER, A SUBSIDIARY
GUARANTOR SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER IN THE EVENT THAT ALL
THE CAPITAL STOCK OF SUCH SUBSIDIARY GUARANTOR SHALL BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF, OR SUCH SUBSIDIARY GUARANTOR SHALL BE LIQUIDATED OR
DISSOLVED, IN EACH CASE IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT,
PROVIDED THAT THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT, AT
LEAST TEN BUSINESS DAYS PRIOR TO THE DATE OF THE PROPOSED RELEASE, A WRITTEN
REQUEST FOR RELEASE IDENTIFYING THE RELEVANT SUBSIDIARY GUARANTOR AND THE TERMS
OF THE SALE OR OTHER DISPOSITION IN REASONABLE DETAIL, INCLUDING THE PRICE
THEREOF AND ANY EXPENSES IN CONNECTION THEREWITH, TOGETHER WITH A CERTIFICATION
BY THE BORROWER STATING THAT SUCH TRANSACTION IS IN COMPLIANCE WITH THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

[Signature Page Follows]

 

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

NBTY, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

S-1


--------------------------------------------------------------------------------




 

 

AMERICAN HEALTH, INC.,

 

ARCO PHARMACEUTICALS, INC.,

 

ARTHRITIS RESEARCH CORP.,

 

BIOSMART DIRECT SALES, LLC,

 

DE TUINEN LTD.,

 

DIABETES AMERICAN RESEARCH CORP.,

 

DYNAMIC ESSENTIALS (DE), INC.,

 

EUROLEAN RESEARCH, LLC,

 

FOOD SYSTEMS, INC.

 

GOOD N’ NATURAL MANUFACTURING CORP.,

 

HEALTHWATCHERS (DE), INC.,

 

HOLLAND & BARRETT LTD.,

 

MET-RX NUTRITION, INC.,

 

MET-RX SUBSTRATE TECHNOLOGY, INC.,

 

MET-RX USA, INC.,

 

NABARCO ADVERTISING ASSOCIATES, INC.,

 

NATURAL WEALTH NUTRITION CORPORATION,

 

NATURE’S BOUNTY INC.,

 

NATURE’S BOUNTY MANUFACTURING CORP.,

 

NATURE’S BOUNTY, INC.,

 

NATURESMART, LLC,

 

NBTY AVIATION, LLC,

 

NBTY CAH COMPANY,

 

NBTY CAM COMPANY,

 

NBTY CANADA ACQUISITION, INC.,

 

NBTY CHINA HOLDINGS, INC.,

 

NBTY CHINA, INC.,

 

NBTY DISTRIBUTION, INC.,

 

NBTY FLIGHT SERVICES, LLC,

 

NBTY GLOBAL, INC.

 

NBTY MANUFACTURING, LLC,

 

NBTY PAH, LLC,

 

NBTY TRANSPORTATION, INC.,

 

NBTY UKRAINE 1, LLC,

 

NBTY UKRAINE 2, LLC,

 

NBTY UKRAINE, INC.,

 

NUTRITION HEADQUARTERS (DE), INC.,

 

OMNI VITAMIN AND NUTRITION CORP.,

 

PHYSIOLOGICS, LLC,

 

PRECISION ENGINEERED LIMITED (USA),

 

PURITAN’S PRIDE, INC.,

 

PURITAN’S PRIDE OF JAPAN,

 

REXALL SUNDOWN, INC.,

 

REXALL US DELAWARE, INC.,

 

REXALL, INC.,

 

RICHARDSON LABS, INC.,

 

RXSD, INC.,

 

SOLGAR HOLDINGS, INC.,

 

SOLGAR MEXICO HOLDINGS, LLC,

 

SOLGAR, INC.,

 

SUNDOWN, INC.,

 

THE ESTER C COMPANY,

 

THE NON-IRRADIATED HERBAL MANUFACTURERS
GROUP, LLC,

 

UNITED STATES NUTRITION, INC.,

 

UNITED VITAMIN MANUFACTURING CORP.,

 

VITAMIN WORLD (BOCA), LLC,

 

VITAMIN WORLD (VI), INC.

 

VITAMIN WORLD OF GUAM, LLC,

 

VITAMIN WORLD ONLINE, INC.,

 

S-2


--------------------------------------------------------------------------------




 

VITAMIN WORLD OUTLET STORES, INC.,

 

VITAMIN WORLD, INC.,

 

WORLDWIDE SPORT NUTRITIONAL SUPPLEMENTS, INC.,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

S-3


--------------------------------------------------------------------------------


 

ANNEX 1

[FORM OF ASSUMPTION AGREEMENT]

ASSUMPTION AGREEMENT, dated as of [                           ]. made by
[                                                               ], a [         ]
corporation (the “Additional Grantor”), in favor of JPMorgan Chase Bank, N.A. as
administrative agent (in such capacity, the “Administrative Agent”), for the
banks and other financial institutions (the “Lenders”) parties to the Credit
Agreement referred to below.  Unless otherwise indicated, all capitalized terms
not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

W I T N E S S E T H :

WHEREAS, NBTY, Inc. (the “Borrower”), the Lenders, JPMorgan Chase Bank, N.A. as
Administrative Agent and Collateral Agent, and Bank of America, N.A., BNP
Paribas, Citibank, N.A., and HSBC Bank USA, National Association, as
Co-Syndication Agents, have entered into a Credit Agreement, dated as of
November 3, 2006 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Subsidiaries (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of November 3, 2006 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the benefit of
the Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1.             Guarantee and Collateral Agreement.  By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.15
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. In furtherance of the foregoing, the
Additional Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in, all of the Collateral (as defined in the
Guarantee and Collateral Agreement) now owned or at any time hereafter acquired
by the Additional Grantor or in which the Additional Grantor now has or at any
time in the future may acquire any right, title or interest, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Additional
Grantor’s Obligations (as defined in the Guarantee and Collateral Agreement).


--------------------------------------------------------------------------------




 

The information set forth in Annexes 2 and 4 [and [    ]] hereto is hereby added
to the information set forth in Schedules 2 and 4 [and [     ]] to the Guarantee
and Collateral Agreement. The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

2.             GOVERNING LAW.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[                                              ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

ANNEX 2

FORM OF ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of a copy of that certain
Guarantee and Collateral Agreement, dated as of November 3, 2006, made by NBTY,
Inc., a Delaware corporation (the “Borrower”) and the other signatories thereto,
other than the Administrative Agent (together with any entity that may become a
party thereto as a Grantor as provided therein (collectively, with the Borrower,
and together with any successors in such capacities, the “Grantors”), as
pledgors, assignors and debtors, in favor of JPMorgan Chase Bank, N.A., a New
York banking corporation, in its capacity as administrative agent pursuant to
the Credit Agreement, as pledgee, assignee and secured party (in such capacities
and together with any successors in such capacities, the “Administrative Agent”)
(and as further amended, amended and restated, supplemented or otherwise
modified from time to time, the “Guarantee and Collateral Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Guarantee and Collateral Agreement), (ii) agrees
promptly to note on its books the security interests granted to the
Administrative Agent in respect of the Pledged Stock of the undersigned and
confirmed under the Guarantee and Collateral Agreement, (iii) agrees that it
will comply with instructions of the Administrative Agent with respect to such
Pledged Stock without further consent by the applicable Grantor, (iv) agrees to
notify the Administrative Agent upon obtaining knowledge of any interest in
favor of any Person in the such Pledged Stock that is adverse to the interest of
the Administrative Agent therein and (v) waives any right or requirement at any
time hereafter to receive a copy of the Guarantee and Collateral Agreement in
connection with the exercise of voting rights by the Administrative Agent or its
nominee.

 

[                             ]

 

 

 

 

 

 

 



By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------